ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DÉTROIT
DE CORFOU

(FOND)
ARRÊT DU 9 AVPIL 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(MERITS)
JUDGMENT OF APRIL 9th, 1949

 

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

« Affaire du Détroit de Corjou, Arrét du 9 avril 1949:
C. I. J. Recueil 1949, À. 4. »

This Judgment should be cited as follows :

“Corfu Channel case, Judgment of April gth, 1949:
I.C. J. Reports 1949, p. 4.”

 

née 15

 

 

 
COUR INTERNATIONALE DE JUSTICE

1949. ANNÉE 1949

Le 9 avril.
Rôle général
n° 1. 9 avril 1949.

AFFAIRE DU DÉTROIT
DE CORFOU

(FOND)

Responsabilité internationale du chef @explosions de mines dans les
eaux territoriales. — Connivence avec un autre État ; preuves. — Mouil-
lage par auteurs inconnus. — Connaissance du mouillage chez l'État
mis en cause : notion du contrôle comme fondement de la responsabilité ;
son influence sur le choix des moyens de preuve ; moyens de preuve
indirecte, présomptions de fait concordantes. — Manquement aux obli-
gations résultant de la connaissance du mouillage, fondement de la respon-
sabilité. — Compétence de la Cour aux fins de fixer le montant des
réparations ; interprétation du compromis ; attitude ultérieure des
Parties.

Droit de passage en temps de paix des navires de guerre par les détroits
reliant deux zones de haute mer. — Coutume internationale. — Détroits
à l'égard desquels existe un droit de passage. — Détroit Nord de Corfou.
— Passage innocent ; but du passage ; modalités d'exécution. — Produc-
tion de documents à la demande de la Cour; refus de communiquer ;
article 49 du Statut de la Cour, article 54 du Règlement. — Opération
de déminage entreprise dans les eaux territoriales d'un Etat étranger
contre la volonté de cet État; justifications déduites de la théorie de
l'intervention et de ta notion de self-help. — Violation de la souverai-
neté territoriale ; responsabilité internationale ; satisfaction accordée
en la forme d’une constatation par la Cour du droit violé.

ARRET

Présents: M. GUERRERO, faisant fonction de Président ; M. BASDE-
VANT, Président ; MM. ALVAREZ, FABELA, HACKWORTH,
WINIARSKI, Zoriéié, DE VISSCHER, sir Arnold McNair,
M. KLaAEsTAD, BADAWI PACHA, MM. KryLov, Reap,
Hsu Mo, AZEVEDO, juges ; M. ECerR, juge ad hoc.
5 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

Dans l'affaire du Détroit de Corfou,

entre

le Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, représenté par:

Sir Eric Beckett, K. C. M. G., K. C., jurisconsulte du ministère
des Affaires étrangères, comme agent et conseil, assisté

du très honorable sir Hartley Shawcross, K. C., M. P., Attorney-
General, remplacé le 15 novembre 1948 par

Sir Frank Soskice, K. C., M. P., Solicitor-General ;
et de M. C. H. M. Waldock, professeur de droit international
à l’Université d’Oxford,
de M. R. O. Wilberforce,
M. J. Mervyn Jones,
M. M. E. Reed (du bureau de 1’ Attorney-General),
membres du barreau anglais, comme conseils ;

et

le Gouvernement de la République populaire d’Albanie, repré-
senté par:

M. Kahreman VIli, envoyé extraordinaire et ministre pléni-
potentiaire d’Albanie 4 Paris, comme agent, remplacé le 14 février

1949 par
M. Behar Shtylla, envoyé extraordinaire et ministre plénipoten-
tiaire d’Albanie à Paris, assistés

de M. Pierre Cot, professeur agrégé des Facultés de droit de
France,

et de Me Joe Nordmann, avocat à la Cour de Paris, comme
conseils ;

de Me Marc Jacquier, avocat à la Cour de Paris,
et de Me Paul Villard, avocat à la Cour de Paris, comme avocats.

La Cour,

° . Û #
ainsi composée,
rena l'arrêt suivant:

Par son Arrét du 25 mars 1948 (C. I. J. Recueil 1947-1948,
p. 15) en l'affaire du Détroit de Corfou, introduite le 22 mai 1947
par requête du Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord contre le Gouvernement de la République
populaire d’Albanie, la Cour s'est prononcée sur l'exception préli-

5
6 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

minaire présentée le 9 décembre 1947 par ce dernier Gouvernement.
Rejetant l'exception, elle a décidé que la procédure sur le fond
serait poursuivie, et a fixé les délais suivants pour le dépôt des
pièces ultérieures : 15 juin 1948, pour le Contre-Mémoire de l’Alba-
nie ; 2 août 1948, pour la Réplique du Royaume-Uni ; 20 sep-
tembre 1948, pour la Duplique de l’Aïbanie.

Immédiatement après le prononcé de l'arrêt, la Cour a été saisie
par les agents des Parties d’un compromis ainsi conçu :

« Le Gouvernement de la République populaire d’Albanie, repré-
senté par son agent M. Kahreman Ylii, envoyé extraordinaire et
ministre plénipotentiaire d’Albanie à Paris ;

et

le Gouvernement du Royaume-Uni de Grande-Bretagne et
d’Irlande du Nord, représenté par M. W. E. Beckett, C. M. G.,
K. C., jurisconsulte au Foreign Office ;

Sont convenus par le présent compromis, établi à la suite de la
Résolution du Conseil de Sécurité du 9 avril 1947, de soumettre
à la Cour internationale de Justice, aux fins de jugement, les ques-
tions suivantes :

1) L’Albanie est-elle responsable, selon le droit international,
des explosions qui ont eu lieu le 22 octobre 1946 dans les eaux
albanatses, et des dommages et pertes humaines qui en seraient
suivis, et y a-t-il le cas de réparations à donner ?

2) Le Royaume-Uni a-t-il violé, selon le droit international,
la souveraineté de la République populaire d’Albanie par les
actions de la marine de guerre britannique dans les eaux alba-
naises le 22 octobre 1946 et les 12 et 13 novembre 1946 et v a-t-il
lieu à donner satisfaction ?

Les Parties sont d’accord que le présent compromis sera soumis
à la Cour internationale de Justice immédiatement après que la
Cour rendra son arrêt, le 25 mars, relatif à l'exception préliminaire.

Les Parties demandent à la Cour, eu égard au présent compromis,
de prendre, conformément au Statut et au Règlement de la Cour,
et après avoir consulté les agents des Parties, des dispositions qu'elle
jugera appropriées pour la procédure à suivre.

En foi de quoi, les agents susmentionnés, dûment autorisés par
leurs Gouvernements, ont signé le présent compromis.

Fait à La Haye, le 25 mars 1948, à midi, en français et en anglais,
les deux textes faisant également foi, en un seul exemplaire qui
sera déposé à la Cour internationale de Justice. »

Le 26 mars 1948, la Cour a rendu une ordonnance (C. I. J. Recueil
1947-1948, p. 53) où, constatant que le compromis forme désormais

6
7 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

la base sur laquelle elle devra connaître de l'affaire et énonce les
questions a elle soumises ; rappelant qu'à la date du re octobre
1947, dans le délai prescrit par la Cour, le Gouvernement du
Royaume-Uni avait déposé un Mémoire contenant un exposé et
des conclusions relatifs à l'incident survenu le 22 octobre 1946 ;
prenant acte que les agents, consultés, se sont déclarés d'accord
pour lui demander que soient maintenus l’ordre et les délais de
présentation des pièces ultérieures fixés par l’Arrêt du 25 mars
1948, elle a confirmé cet ordre et ces délais.

Le Contre-Mémoire, la Réplique et la Duplique furent effecti-
vement déposés dans ces délais ; de la sorte, l'affaire s'est trouvée
en état le 20 septembre 1948, et la date d'ouverture de la procédure
orale fut alors fixée au 5 novembre 1948.

La Cour ne comptant pas sur le siège de juge de nationalité
albanaise, le Gouvernement de l’Albanie s'était, lors de la procédure
sur l'exception préliminaire, prévalu du droit prévu à l’article 31,
paragraphe 2, du Statut, et avait désigné comme juge ad hoc
M. Igor Daxner, docteur en droit, président de chambre à la
Cour suprême de Tchécoslovaquie. Le 28 octobre 1948, le Greffier
fut avisé que, pour des raisons de santé, M. Daxner était empêché
de siéger à la date fixée. La Cour décida, le 2 novembre 1948,
de fixer au 7 novembre l'expiration du délai dans lequel le
Gouvernement de l’Albanie pouvait notifier le nom de la personne
qu'il voudrait désigner pour siéger comme juge ad hoc, en rem-
placement de M. Daxner, et de remettre au 9 novembre l'ouverture
des audiences. Dans le délai prescrit, le Gouvernement de l’Albanie
désigna M. Bohuslav Ecer, docteur en droit, professeur à la
Faculté de droit de Brno, délégué du Gouvernement tchéco-
slovaque au Tribunal militaire international de Nuremberg.

Des audiences publiques furent tenues par la Cour aux dates
suivantes : novembre 1948, du 9 au 12, du 15 au 19, du 22 au 26,
les 28 et 29; décembre 1948, du 1° au 4, du 6 au 11, les 13,
14 et 17; janvier 1949, du 17 au 22. Au cours des audiences du
9 au 19 novembre 1948 et du 17 au 22 janvier 1949, la Cour
entendit dans leurs plaidoiries : pour le Royaume-Uni, sir Hartley
Shawcross, K. C., conseil, sir Eric Beckett, K. C., agent et conseil,
et sir Frank Soskice, K. C., conseil ; et, pour l’Albanie, M. Kahre-
man Ylli, agent, et MM. J. Nordmann et Pierre Cot, conseils.
Au cours des audiences du 22 novembre au 14 décembre 1948,
la Cour entendit les témoins et experts présentés par chacune
des Parties, dans leurs réponses aux questions qui leur étaient
posées tant au nom des Parties, en interrogatoire et contre-
interrogatoire, que par le Président, au nom de la Cour, ou par
l’un des membres de la Cour. Ont ainsi déposé :

ST
8 AFFAIRE DU DETROIT DE CORFOU (FOND)
Sur présentation par le Royaume-Uni :

E. KR. D. Sworder, O. B. E., D. S. C., capitaine de frégate, de
la Réserve volontaire de la Marine du Royaume-Uni, a titre de
témoin et expert ;

Karel Kovacic, anciennement capitaine de corvette de la Marine
yougoslave, a titre de témoin ;

W. H. Selby, D. S. C., capitaine de vaisseau, de la Marine du
Royaume-Uni, 4 titre de témoin ;

R. T. Paul, C. B. E., capitaine de frégate, de la Marine du
Royaume-Uni, à titre de témoin ;

P. K. Lankester, capitaine de corvette, de la Marine du Royaume-
Uni, à titre de témoin et expert ;

R. Mestre, capitaine de frégate, de la Marine française, à titre
de témoin ;

Q. P. Whitford, O. B. E., capitaine de frégate, de la Marine du
Royaume-Uni, à titre de témoin et expert ;

Sur présentation par V Albanie :

Ali Shtino, capitaine, de Armée albanaise, à titre de témoin ;

Aquile Polena, premier capitaine, de l'Armée albanaise, à titre
de témoin ;

Xhavit Muço, ancien vice-président du Comité exécutif de
Saranda, à titre de témoin ;

B. I. Ormanov, capitaine, de la Marine bulgare, à titre d'expert ;

Raymond Moullec, contre-amiral, de la Marine française, à titre
d’expert.

En annexe aux piéces écrites et aprés la fin de la procédure
écrite, des documents (y compris des cartes, des photographies et
des croquis) ont été déposés par l’une et l’autre des Parties, et,
une fois, par les Parties conjointement. A l’occasion de la présen-
tation, au cours d’une audience, de l'extrait photocopié d’un
document, la Cour a, le 24 novembre 1948, rappelé aux deux Parties
les dispositions de l’article 48 ainsi que de l’article 43, paragraphe 1,
de son Règlement ; elle a décidé que le document dont il s'agissait
ne pouvait être reçu par elle que s’il lui était présenté en original
complet ; elle a ordonné que tous documents dont les Parties se
proposaient de faire usage devraient être préalablement déposés
au Greffe, et s’est réservé de faire connaître ultérieurement aux
Parties quels sont ceux de ces documents dont la production en
original ou en copie certifiée conforme lui paraîtrait nécessaire.

Une autre décision portant sur la production d’une série de
nouveaux documents a été prise par la Cour le 10 décembre 1948.
Cette décision constate que la présentation de certains de ces
documents fait l’objet de l’accord des Parties et qu'il est renoncé
à la présentation de certains autres ; elle autorise la présentation
de certains autres encore ; enfin, s’agissant d’un de ces documents

8
9 AFFAIRE DU DETROIT DE CORFOU (FOND)

dont la consultation avait été soumise a certaines conditions,
la décision, constatant l’assentiment de la Partie adverse à la
production dans ces conditions, accepte la production étant
donné cet assentiment et compte tenu des circonstances de l’espéce,
mais spécifie expressément que cette acceptation ne saurait faire
précédent pour l’avenir 1.

Par ordonnance du 17 décembre 1948, la Cour, considérant
que certains points débattus entre les Parties rendaient une
expertise nécessaire, a formulé ces points et a confié l'expertise
à un comité composé du capitaine de vaisseau chef de division
J. Bull, de la Marine royale norvégienne, du capitaine de vaisseau
chef de division S. À. Forshell, de la Marine royale suédoise, et
du capitaine de corvette S. J. W. Elfferich, de la Marine royale
néerlandaise. Les experts, qui élirent le capitaine de vaisseau
Bull comme leur président, déposèrent leur rapport le 8 janvier
1949, c'est-à-dire dans le délai qui leur avait été imparti. Le
17 janvier, par une décision lue en audience publique, la Cour
invita les experts à se rendre à Sibenik (Yougoslavie) et Saranda
(Albanie) pour faire, sur le territoire et dans les eaux adjacents,
les constatations qu'ils jugeraient utiles, ainsi que des expériences
en vue de vérifier, compléter et, s’il y a lieu, modifier les réponses
données dans leur rapport du 8 janvier. Le second rapport des
experts — auquel le capitaine de vaisseau Bull ne put participer,
l'état de sa santé l'ayant empêché de voyager — fut déposé le
8 février 1949. Enfin, trois membres de la Cour ayant posé des
questions aux experts le 10 février, ceux-ci y donnèrent réponse
le 12 février.

Les représentants des Parties ont eu l’occasion de commenter
oralement le rapport des experts du 8 janvier lors des audiences
tenues du 17 au 22 janvier 1949. En ce qui concerne les consta-
tations nouvelles contenues dans le rapport du 8 février et dans
les réponses du 12 février, ils ont, comme le prévoyait la décision
de la Cour du 17 janvier, déposé des observations écrites ?.

Les conclusions des Parties, telles qu’elles ont été formulées par
leurs agents ou conseils en fin de plaidoirie (audiences des 18, 19,
21 et 22 janvier 1949}, sont ainsi conçues :

Sur la question 1) du compromis.
Au nom du Gouvernement du Royaume-Uni :

{Traduction}

« Le Gouvernement du Royaume-Uni demande à la Cour, en l'espèce,
cle dire et juger :

1 La liste des documents justificatifs produits par les Parties et reçus par la
Cour est donnée dans l’annexe 1 au présent arrêt.

? Voir, en annexe 2, le rapport des experts du 8 janvier, la décision de la Cour
du 17 janvier, le second rapport des experts du 8 février, les questions posées par
trois membres de la Cour et les réponses des experts du i2 février.

9
10

10

1)

AFFAIRE DU DÉTROIT DE CORFOU (FOND)

Que, le 22 octobre 1946, les navires de Sa Majesté Saumarez
et Volage ont subi des dommages ayant entrainé la mort pour
quarante-quatre officiers et marins britanniques et des blessures
pour quarante-deux autres officiers et marins, du fait de la présence
d’un champ de mines automatiques amarrées dans la voie de navi-
gation internationale qu’est le Détroit de Corfou, en une zone
située au sud-ouest de la baie de Saranda ;

Que le champ de mines susmentionné a été mouillé entre le
15 mai et le 22 octobre 1946, soit par le Gouvernement albanais,
soit avec sa connivence ou à Sa connaissance ;

Que (alternativement 4 la conclusion 2) le Gouvernement albanais
savait que ledit champ de mines se trouvait dans une partie de
ses eaux territoriales ;

Que le Gouvernement albanais n’a pas notifié l'existence de ces
mines comme le requiert la Convention VIII de La Haye, de 1907,
conformément aux principes généraux du droit international et
aux règles d'humanité ;

Qu'en outre, et comme aggravation de la conduite de l’Albanie
telle qu’elle est énoncée dans les conclusions 3 et 4 ci-dessus, le
Gouvernement albanais ou ses agents, sachant que des navires de
Sa Majesté allaient emprunter le chenal nord de Corfou qui avait
été déminé, et étant en mesure d'observer leur approche, et
ayant omis, comme il est avancé au paragraphe 4 des présentes
conclusions, de notifier l’existence desdites mines, qnt manqué à
avertir les navires de Sa Majesté du danger présenté par ces
mines, danger dont le Gouvernement albanais ou ses agents se
rendaient compte ;

Qu'en outre et comme aggravation additionnelle de la conduite
de l’Albanie telle qu’elle est énoncée dans les conclusions 3, 4 et
5 ci-dessus, le fait d’avoir toléré l'existence sans notification de
ce champ de mines dans le chenal nord de Corfou, lequel est une
voie de navigation internationale, constitue une violation du
droit de passage innocent dont jouissent les navires étrangers
(de guerre ou de commerce), sur une telle voie de navigation
internationale ;

Que le passage des navires de Sa Majesté par le chenal nord de
Corfou, le 22 octobre 1946, est un cas d'exercice du droit de pas-
sage innocent conforme au droit et à la pratique des nations
civilisées ;

Que, même si pour un motif quelconque il était jugé que la
conclusion 7 n’est pas démontrée, le Gouvernement albanais ne
serait pas pour autant libéré de la responsabilité internationale
qui lui incombe pour le dommage causé aux navires du fait de
l'existence d’un champ de mines non notifié et connu de lui;
Que, dans les circonstances exposées dans le Mémoire et telles
qu’elles sont résumées dans les paragraphes précédents des pré-
sentes conclusions, le Gouvernement albanais a commis une
violation des obligations lui incombant en vertu du droit inter-
national, et qu’il est internationalement responsable envers le
Gouvernement de Sa Majesté au Royaume-Uni des morts et
dommages corporels et matériels causés aux navires de Sa Majesté
et à leurs équipages, et relatés notamment au paragraphe 18 du
Mémoire et dans ses annexes;
Il

Io)

II)

Au

« I)

- AFFAIRE DU DETROIT DE CORFOU (FOND)

Que le Gouvernement albanais est tenu a réparation envers le
Gouvernement du Royaume-Uni, du fait de la violation de ses
obligations internationales comme il est dit plus haut ;

Que le Gouvernement de Sa Majesté au Royaume-Uni a, en
conséquence de la violation, par le Gouvernement albanais, des
obligations lui incombant en vertu du droit international, subi
les dommages suivants :

Dommages causés au navire Saumarez. . . £ 750.000
Dommages causés au navire Volage . . . . 75-000
Compensation pour les pensions et autres frais

encourus par le Gouvernement du Royaume-

Uni du fait des morts et blessures subies par

les équipages . . . . . . . . . . . 50.000

£ 875.000 »
nom du Gouvernement de l’Albanie :

Aux termes du éompromis conclu le 25 mars 1948, la Cour inter-
nationale de Justice est saisie de la question suivante :

« L’Albanie est-elle responsable selon le droit international des
explosions qui ont eu lieu le 22 octobre 1946 dans les eaux alba-
naises, et des dommages et pertes humaines qui en seraient suivis,
et y a-t-il le cas de réparations a donner ? »

La Cour ne serait pas compétente en vertu de ce compromis
pour statuer le cas échéant sur la demande de fixation de dom-
mages-intéréts formulée dans les conclusions du Gouvernement
du Royaume-Uni.

Ii n’est pas établi que les mines qui ont causé les accidents du
22 octobre 1946 aient été posées par l’Albanie.

Il n’est pas établi que ces mines aient été posées par une tierce
Puissance pour le compte de l’Albanie.

Il n’est pas établi que ces mines aient été posées avec le concours
ou l’acquiescement de l’Albanie.

Tl n'est pas établi que l’Albanie ait su avant les accidents du
22 octobre 1946 que ces mines se trouvaient dans ses eaux terri-
toriales.

En conséquence, l’Albanie ne peut être déclarée responsable
selon le droit international des explosions qui ont eu lieu le
22 octobre 1946 dans ses eaux et des dommages et pertes humaines
qui en ont été la conséquence. Elle ne doit pas de réparations au
Gouvernement du Royaume-Uni. »

Sur la question 2) du compromis.

Au nom du Gouvernement de l’Albanie:

« I}

iI

Aux termes du compromis conclu le 25 mars 1948, la Cour inter-
nationale de Justice est saisie de la question suivante :
12 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

« Le Royaume-Uni a-t-il violé, selon le droit international, la
souveraineté de la République populaire d’Albanie par les actions
de la marine de guerre britannique dans les eaux albanaises le
22 octobre 1946 et les 12 et 13 novembre 1946, et y a-t-il lieu à
donner satisfaction ? »

2) L'État riverain a le droit, en cas de circonstances exceptionnelles,
de réglementer le passage des navires de guerre étrangers dans
ses eaux territoriales.

3) Cette règle est applicable au Détroit Nord de Corfou.

Tl existait dans cette région, en octobre et novembre 1946, des

circonstances exceptionnelles qui justifiaient le droit du Gouver-

nement albanais d'exiger une autorisation préalable pour le
passage des navires de guerre étrangers dans ses eaux territoriales.

5) Le passage dans les eaux territoriales albanaïses le 22 octobre 1946
de plusieurs navires de guerre britanniques sans autorisation
préalable constituait une infraction au droit international.

6) En tout état de cause, ce passage n’avait pas un caractère innocent.

Les autorités navales britanniques n’avaient pas le droit de faire

procéder les 12 et 13 novembre 1946 a des opérations de déminage

dans les eaux territoriales albanaises sans l’agrément préalable
des autorités albanaises.

- 8) La Cour doit constater qu’en ces deux circonstances le Gouver-
nement du Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord a commis des infractions aux règles du droit international
et que le Gouvernement albanais est fondé à lui demander satis-

faction de ce chef. »

Au nom du Gouvernement du Royaume-Uni :

[Traduction]
« Plaise à la Cour dire et juger que l’Albanie n’a établi son droit
sur aucun des chefs de la demande reconventionnelle et qu’il n’y a
pas lieu d’accorder une indemnité symbolique d’un centime ou
d'un franc. »

*
* +

Aux termes de la première partie du compromis, la question
suivante est soumise à la Cour:

« 1) L’Albanie est-elle responsable, selon le droit international,
des explosions qui ont eu lieu le 22 octobre 1946 dans les eaux
albanaises, et des dommages et pertes humaines qui en seraient
suivis, et y a-t-il le cas de réparations & donner ? »

A la date du 22 octobre 1946, une escadre de navires de guerre
britanniques, composée des croiseurs Mauritius et Leander et des
contre-torpilleurs Sawmarez et Volage, quitta le port de Corfou et,
s’avançant dans la direction du Nord, s’engagea dans un chenal
antérieurement déminé dans le Détroit Nord de Corfou. Le croiseur
Mauritius était en tête, suivi du contre-torpilleur Saumarez ;
derrière eux, à une certaine distance, venait le croiseur Leander
suivi du contre-torpilleur l'olage. A l'extérieur de la baie de Saranda,

12
13 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

le Saumarez heurta une mine et fut gravement avarié. Le Volage
fut envoyé à son aide et reçut l’ordre de le remorquer. Alors
qu'il remorquait le navire avarié, le Volage heurta une mine et
subit, de sérieux dommages. Il réussit néanmoins à remorquer
l’autre navire et à le ramener à Corfou.

Trois semaines plus tard, à la date du 13 novembre, le Détroit
Nord de Corfou fut déminé par des dragueurs britanniques et
vingt-deux mines amarrées furent détachées. Deux mines furent
amenées à Malte, afin d’y être examinées par des experts. Au cours
de l'opération de déminage, on crut que les mines étaient du type
allemand GR, mais on constata par la suite qu’elles appartenaient
au type allemand GY. .

La Cour examinera d’abord si les deux explosions qui ont eu lieu
le 22 octobre 1946 ont été causées par des mines appartenant au
champ de mines découvert le 13 novembre.

Il a été indiqué, au nom du Gouvernement du Royaume-Uni, que
ce champ de mines avait été récemment mouillé. Ce point a été
contesté dans les écritures albanaises, mais il ne l’a plus été en
plaidoirie : d’une part, un des conseils du Gouvernement albanais
a reconnu expressément que le champ de mines avait été récem-
ment mouillé, et l’autre conseil a fait, par la suite, une déclaration
semblable ; d’autre part, il a été allégué, au nom du Gouvernement
albanais, que ce champ de mines aurait été mouillé après le
22 octobre, allégation qui exclut la possibilité de soutenir en même
temps que le champ de mines était ancien. Les documents versés
au débat par le Gouvernement du Royaume-Uni et les constatations
faites par les experts de la Cour sur la base de ces documents
établissent que ledit champ de mines avait été récemment mouillé.
Ce point est désormais acquis.

Le Gouvernement britannique soutient que les mines auxquelles
se heurtèrent les deux navires, le 22 octobre, faisaient partie de ce
champ de mines.

Cette assertion est contestée par le Gouvernement albanais, qui
a émis opinion que les mines dont il s’agissait pouvaient avoir
été des mines flottantes, provenant d’anciens champs de mines
situés dans le voisinage, ou des mines magnétiques de fond, des
mines magnétiques amarrées ou, enfin, des mines allemandes GR.
I] est contesté que les explosions se soient produites dans le chenal
déminé antérieurement, à l'endroit où fut découvert le champ de
mines. Le Gouvernement albanais a prétendu également que le
champ de mines avait été posé après le 22 octobre, entre cette date
et celle à laquelle eut lieu l’opération de déminage (12-13 novembre).

Sur la base des preuves produites, la Cour considère comme
établis les faits énoncés ci-après :

Au mois d'octobre 1944, la Marine britannique procéda au
déminage du Détroit Nord de Corfou et aucune mine ne fut décou-
verte dans le chenal ainsi déminé. Sur quoi, l'existence d’une
route sûre dans le chenal fut annoncée au mois de novembre 1944.

13
14 AFFAIRE DU DETROIT DE CORFOU (FOXD)

Durant les mois de janvier et de février 1945, le Détroit fut vérifie
par la Marine britannique; le résultat de ces recherches fut
négatif. Ce qui démontre que l'Amirauté britannique doit avoir
considéré le chenal comme offrant une route sûre à la navigation,
c'est qu’à la date du 15 mai 1946, elle envoya, dans ce Détroit,
deux croiseurs britanniques et, à la date du 22 octobre, une
escadre, sans prendre de mesures de précaution spéciales contre
le danger de mines amarrées. C’est dans ce chenal déminé que,
le 13 novembre 1946, fut découvert le champ de mines.

Il est en outre démontré, à l’aide des preuves produites par
le Gouvernement du Royaume-Uni, que l'accident, causé par des
mines au Saumarez et au Volage, se produisit dans les eaux
territoriales albanaises, précisément à l'endroit où fut découvert
le champ de mines, dans le chenal déminé, ainsi qu’il est indiqué
sur la carte jointe en annexe au Mémoire du Royaume-Uni
(annexe g). Ceci est confirmé par les experts de la Cour, qui
considèrent que les deux navires heurtèrent indubitablement des
mines, alors qu'ils se trouvaient occuper une position qui est
sensiblement celle qui est portée sur cette carte.

Les dépositions des témoins ont permis d'établir que le champ
de mines se composait de mines de contact amarrées, du type
allemand GY. En outre, le caractère des avaries subies par les
deux navires démontre — et cela est confirmé par les témoins
et les experts — que les explosions ne peuvent avoir été causées
par des mines flottantes, des mines magnétiques de fond, des
mines magnétiques amarrées ou des mines allemandes du type GR.
Selon les experts de la Cour, le caractère des dommages causés
exclut toute possibilité qu'ils aient été provoqués par une mine
flottante ; ils ne peuvent pas non plus avoir été causés par une
mine de fond. Ces experts sont également d’avis que les avaries
doivent avoir été causées par l'explosion de mines de contact
amarrées, contenant une charge d’environ six cents livres d’ex-
plosifs, et que les deux navires ont heurté des mines du même
tvpe que celles qui furent draguées le 13 novembre 1946.

Le Gouvernement albanais a fait énoncer l'hypothèse selon
laquelle le champ de mines découvert le 13 novembre aurait
été mouillé après le 22 octobre, de sorte que les explosions qui
se sont produites à cette dernière date n'auraient pu être causées
par des éléments de ce champ de mines. Ce Gouvernement n’a
d’ailleurs appuyé cette hypothèse sur aucun élément de preuve.
Comme i] vient d’être établi que les explosions n’ont pu être
causées que par des mines amarrées contenant une charge d’explo-
sifs voisine de celle contenue dans les mines GY, si l'hypothèse
albanaise correspondait à la réalité, il se serait trouvé deux mines
au moins de cette nature dans le chenal en dehors de la baie de
Sarandä, nonobstant le déminage effectué en octobre 1944 et les
vérifications effectuées en janvier et février 1945, mines que les
deux navires auraient heurtées le 22 octobre 1946 à des points

14
15 AFFAIRE DU DETROIT DE CORFOU (FOND)

proches l’un de l’autre. Une telle hypothèse est trop invraisem-
blable pour pouvoir être retenue.

La Cour est donc amenée aux constatations suivantes. Les
deux navires heurtèrent des mines, dans les eaux territoriales
albanaises, dans un chenal antérieurement déminé et vérifié,
précisément à l'endroit où fut découvert, trois semaines plus
tard, un champ de mines récemment mouillé et composé de mines
allemandes de contact amarrées du type GY. Il n’y a pas de
rapport entre les avaries subies par les navires et celles qu’auraient
pu provoquer des mines fiottantes, des mines magnétiques de
fond, des mines magnétiques amarrées ou des mines allemandes
du type GR. Par contre, ces avaries sont de la nature et de
Vimportance de celles que peuvent causer des mines du même
type que les mines découvertes dans le champ de mines. Dans
ces conditions, la Cour arrive à la conclusion que les explosions
ont été provoquées par des mines appartenant audit champ de

mines.

*
* *

Tels sont les faits 4 la suite desquels la Cour doit, pour répondre
ala premiére question du compromis, se prononcer sur la respon-
sabilité qui incomberait à PAlbanie du chef des explosions du
22 octobre 1946, pour les dommages et pertes humaines qui en
résultérent et, le cas échéant, sur la réparation de ces dommages
et pertes.

Il convient d’examiner avant tout lé fondement juridique que
le Gouvernement du Royaume-Uni assigne aux responsabilités de
lAlbanie. Sa position principale à cet égard est énoncée dans sa
conclusion n° 2, selon laquelle le mouillage du champ de mines qui
a provoqué les explosions aurait été effectué entre le 15 mai 1946
et le 22 octobre 1946 par le Gouvernement albanais ou avec
sa connivence ou sa connaissance.

L’examen de la Cour s’est porté en premier lieu sur les divers
chefs de responsabilité visés dans cette conclusion.

S’il est vrai que le Gouvernement du Royaume-Uni n’a jamais
abandonné la thèse selon laquelle l’Albanie aurait elle-même
mouillé les mines, il faut constater qu’il ne s’est guère attaché à
en démontrer le bien-fondé. Dès sa Réplique écrite, le Gouverne-
ment du Royaume-Uni déclare, en effet, prendre note de J’affir-
mation du Gouvernement albanais qu’il n'avait pas mouillé les
mines et qu'il n’était pas en situation de le faire, l’Albanie ne
possédant pas de marine et les autorités albanaises ne disposant
sur tout Je littoral que de quelques barques et de quelques canots
a moteur. C’est en tenant compte de ces déclarations que la Ré-
plique invitait le Gouvernement albanais a révéler les circonstances
dans lesquelles deux navires de guerre yougoslaves, le Miyet et le
Meljine, chargés de mines du type GY auraient quitté le port
de Sibenik le 18 octobre ou à une date voisine et fait route au

15
16 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

Sud vers le Détroit de Corfou. Annonçant la thèse sur laquelle il
allait désormais concentrer son argumentation, le Gouvernement
du Royaume-Uni v déclarait qu’il se proposait d'établir que lesdits
navires de guerre avaient, juste avant le 22 octobre 1946, mouillé
les mines dans le Détroit Nord de Corfou avec la connaissance et
la connivence du Gouvernement albanais. C’est sous le même jour
que les faits ont été présentés, aux termes de la réplique orale,
par le conseil du Gouvernement du Royaume-Uni aux séances
publiques des 17 et 18 janvier 1949.

Bien que dans son exposé oral du 18 janvier 1949, ainsi que dans
les conclusions finales lues le même jour devant la Cour, la sugges-
tion soit reproduite selon laquelle le champ de mines aurait été
mouillé par l’Albanie, c’est un fait que cette-suggestion n’y est
plus guère énoncée que pour mémoire et aucune preuve n'a été
apportée à son appui. :

Dans ces conditions, il n’y a pas lieu pour la Cour de s’y attacher
plus longuement.

La Cour passe a l’examen de Ja deuxiéme thése présentée alter-
nativement par le Gouvernement du Royaume-Uni, d’après laquelle
le mouillage des mines aurait été effectué avec la connivence du
Gouvernement albanais. Selon cette thèse, l’opération du mouillage
aurait été faite par deux navires de guerre yougoslaves à une
époque antérieure au 22 octobre, mais très voisine de cette date.
Le fait impliquerait une collusion entre le Gouvernement albanais
et le Gouvernement yougoslave, collusion qui se serait manifestée
ou dans une demande d'assistance par le Gouvernement albanais
au Gouvernement yougoslave, ou par un acquiescement au mouil-
lage par les autorités albanaises.

Pour démontrer cette collusion, le Gouvernement du Royaume-
Uni s’est appuyé sur le témoignage du commandant Kovacic, tel
qu'il ressort de sa déclaration sous serment, datée du 4 octobre 1948,
et de ses dépositions devant la Cour dans les séances publiques des
24, 25, 26 et 27 novembre 1948. La Cour a longuement examiné
le témoignage en question ainsi que les informations documen-
taires produites par les Parties. Elle a complété et vérifié ces don-
nées par l’envoi a Sibenik de deux experts désignés par elle: le
capitaine de vaisseau chef de division S. A. Forshell et le capitaine
de corvette S. J. W. Elfferich.

Sans se prononcer sur la sincérité personnelle du témoin Kovacic
ni sur la véracité de ses dires, la Cour ne peut que constater que les
faits relatés de science personnelle par le témoin ne suffisent pas
à faire la démonstration que le Gouvernement du Royaume-Uni
croit pouvoir y trouver. Ni l'observation prétendue d’un. charge-
ment de mines à Sibenik à bord de deux dragueurs de mines yougo-
slaves, ni le départ allégué de ces deux navires vers le 18 octobre
et leur retour quelques jours après la date des explosions, ne suf-
fisent à rapporter la preuve judiciaire décisive d’un mouillage de
mines effectué par ces mêmes navires dans les eaux albanaises de

T6
17 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

Saranda. Quant aux propos attribués par le témoin à des tiers,
la Cour n’en a pas reçu confirmation personnelle et directe et elle
ne peut y voir que des allégations sans force probante suffisante.
Une imputation d'une gravité aussi exceptionnelle articulée contre
un État exigerait un degré de certitude qui n’est pas atteint ici.

Indépendamment du témoignage Kovacic, le Gouvernement du
Royaume-Uni a cherché à démontrer l'existence d’une collusion
entre l’Albanie et la Yougoslavie par certaines présomptions de
fait ou preuves circonstancielles, telles que la possession à l’époque,
par la Yougoslavie, à l'exclusion de tout autre État voisin, de mines
du type GY, et les liens d’étroite alliance, à la fois politique et
militaire, entre l’Albanie et la Yougoslavie, résultant du Traité
d’amitié et d’assistance mutuelle conclu par ces deux Etats le
9 juillet 1946.

La Cour estime que ces faits, même dans la mesure où ils sont
établis, n’autorisent aucune conclusion ferme. Il n’est pas judiciai-
rement établi que la Yougoslavie possédait des mines GY et la
provenance des mines mouillées dans les eaux territoriales alba-
naises reste conjecturale. D’autre part, il va de soi que l’existence
d'un traité tel que celui du 9 juillet 1946, si intimes que soient les
liens qui unissent ses signataires, n'autorise aucunement à conclure
à leur participation à un acte criminel.

De son côté, le Gouvernement de Yougoslavie, bien que non
partie à l'instance, a autorisé le Gouvernement albanais à produire
certains documents lui appartenant, destinés à réfuter la thèse
britannique du mouillage par deux navires de sa marine de guerre.
Désireuse de faire la pleine lumière sur les faits allégués, la Cour
ne s’est pas refusée à recevoir ces documents. Mais l'absence du
Gouvernement yougoslave à l’instance rend leur utilisation délicate
et sujette à caution, et la Cour estime n'avoir pas à prendre
position sur leur force probante.

Il n’y a pas lieu, pour la Cour, de s'arrêter à l’allégation de
l’un des conseils du Gouvernement albanais, selon laquelle le
champ de mines aurait pu être mouillé par la Grèce. Il suffit de
relever qu'il s’agit là d’une conjecture qui, de l’aveu du même
conseil, n'est appuyée sur aucune preuve.

C'est un fait que, dans l’état présent des informations dont
dispose la Cour, les auteurs du mouillage sont restés inconnus.
Aussi bien, la mission de la Cour, définie par les termes du
compromis, est de décider si l’Albanie est responsable, selon le
droit international, des explosions du 22 octobre 1946 et de
statuer, éventuellement, sur la réparation des dommages.

Le Gouvernement du Royaume-Uni a enfin émis la thèse selon
laquelle, quels que fussent par ailleurs les auteurs du mouillage
des mines, celui-ci n’a pu être effectué sans que le Gouvernement
albanais en eût connaissance.

17
18 AFFAIRE DU DETROIT DE CORFOU (FOND)

On ne peut assurément induire la connaissance du mouillage
chez le Gouvernement albanais du seul fait qu’un champ de mines
découvert dans ses eaux territoriales a provoqué les explosions
dont furent victimes les navires de guerre britanniques. Il est
vrai, ainsi que le démontre la pratique internationale, qu’un
Etat, sur le territoire duquel s’est produit un acte contraire au
droit international, peut être invité à s’en expliquer. Il est égale-
ment vrai qu'il ne peut se dérober à cette invitation en se bornant
à répondre qu'il ignore les circonstances de cet acte ou ses auteurs.
Ii peut, jusqu’à un certain point, être tenu de fournir des indi-
cations sur l'usage qu’il a fait des moyens d’information et
d'enquête à sa disposition. Mais on ne saurait conclure du seul
contrôle exercé par un État sur son territoire terrestre ou sur
ses eaux territoriales que cet État a nécessairement connu ou dû
connaître tout fait illicite international qui y a été perpétré non
plus qu'il a nécessairement connu ou dû connaître ses auteurs.
En soi, et indépendamment d’autres circonstances, ce fait ne
justifie ni responsabilité prima facie ni déplacement dans le fardeau
de la preuve.

En revanche, le contrôle territorial exclusif exercé par l'État
dans les limites de ses frontières n’est pas sans influence sur le
choix des modes de preuve propres à démontrer cette connaissance.
Du fait de ce contrôle exclusif, l’État victime d’une violation du
droit international se trouve souvent dans l'impossibilité de faire
la preuve directe des faits d’où découlerait la responsabilité. Il
doit lui être permis de recourir plus largement aux présomptions
de fait, aux indices ou preuves circonstancielles (circumstantial
evidence), Ces moyens de preuve indirecte sont admis dans tous
les systèmes de droit et leur usage est sanctionné par la juris-
prudence internationale. On doit les considérer comme particu-
lièrement probants quand ils s'appuient sur une serie de faits
qui s’enchainent et qui conduisent logiquement à une même
conclusion.

Il y a donc lieu de rechercher s’il est établi par des moyens de
preuve indirecte que l’Albanie a eu connaissance d’un mouillage
de mines dans ses eaux territoriales indépendamment de toute
connivence de sa part dans cette opération. La preuve pourra
résulter de présomptions de fait à condition que celles-ci ne laissent
place à aucun doute raisonnable. Les éléments de fait sur lesquels
elles s’appuieront peuvent être différents de ceux qui auraient pu
servir à établir la connivence.

Dans l'affaire présente, deux ordres de faits qui se corroborent
mutuellement entrent en considération. Les premiers ont trait
aux attitudes de l’Albanie avant et après la catastrophe du
22 octobre 1946 ; les autres concernent ies possibilités d'observer
de ia côte albanaise un mouillage de mines,

1. Il est clairement établi que le Gouvernement albanais n'a
cessé d’exercer une vigilance très attentive sur les eaux du Détroit
Nord de Corfou, tout au moins depuis le mois de mai 1946. Cette

IS
19 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

vigilance est attestée par la déclaration du délégué de l’Albanie
au Conseil de Sécurité, le 19 février 1947 (Procés-verbaux officiels
du Conseil de Sécurité, 2me année, n° 16, p. 328), et surtout par
les notes diplomatiques du Gouvernement albanais relatives au
passage de navires étrangers dans ses eaux territoriales. Cette
vigilance a été poussée parfois jusqu’à l'emploi de la force. Dans
cet ordre d'idées, il faut relever les coups de canon tirés le 15 mai
1946, dans la direction des croiseurs britanniques Orion et Superb,
ainsi que les coups de feu dirigés, le 29 octobre 1946, sur le convoi
de l'U. N. R. R. À. ce dernier fait établi par l’affidavit non sérieu-
sement contesté de Enrico Bargellini.

Quant aux notes du Gouvernement albanais, toutes témoignent
de sa volonté d'exercer une surveillance jalouse sur ses eaux terri-
toriales. La note verbale du 21 mai 1946 au Royaume-Uni révèle
l’existence d’un « ordre général » en exécution duquel le comman-
dement côtier a ordonné de tirer dans la direction des croiseurs
britanniques. Cette même note formule l'exigence d’un « permis »
des autorités albanaises pour le passage par les eaux territoriales.
L’exigence de « formalités » et d’un « permis » albanais est affir-
mée à nouveau dans la note albanaise du 19 juin.

Les Parties étant d'accord pour reconnaître que le champ de
mines avait été mouillé récemment, il faut en conclure que l’opé-
ration de mouillage a été effectuée au cours de la période d’étroite
surveillance dont ce secteur a été l'objet de la part des autorités
albanaises. Cette constatation rend a priori assez peu vraisemblable
Vallégation d’ignorance chez le Gouvernement albanais.

La Cour a également pris note de la réponse du capitaine Ali
Shtino à une question posée par elle, réponse d’où ressort que le
témoin, appelé à remplacer pendant treize ou quinze jours le
commandant de la défense côtière à une époque qui a précédé
immédiatement les événements du 22 octobre, avait reçu la
consigne suivante : « Que les postes de guet devaient me rendre
compte dé tous les mouvements [dans le canal de Corfou] et
qu'aucune mesure ne serait prise de notre part. »

Particulièrement significatifs des dispositions du Gouvernement
albanais sont les télégrammes par lui adressés, le 13 novembre et
le 27 novembre 1946, au Secrétaire général des Nations Unies, a
un moment où ce Gouvernement avait pleine connaissance du champ
de mines découvert dans les eaux territoriales albanaises. Dans le
premier de ces télégrammes, le Gouvernement albanais élevait la
plus énergique protestation contre les mouvements et activités des
unités navales britanniques dans ses eaux territoriales les 12 et
13 novembre 1946, sans même faire mention de l’existence d’un
champ de mines dans ces eaux. Dans le second, il réitérait ses
accusations contre le Royaume-Uni sans protester d’aucune manière
contre le mouillage de ce champ, mouillage qui, à le supposer
exécuté sans son assentiment, aurait constitué une violation parti-
culièrement grave de sa souveraineté.

Un autre indice de la connaissance du mouillage chez le Gouver-
nement albanais résulte du fait que ee Gouvernement, après avoir

19
20 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

eu connaissance de l'existence de mines dans ses eaux, au plus
tard après le déminage du 13 novembre, n’en a pas fait notifica-
tion. D'autre part, et a la différence de la Grèce qui a institué
aussitôt une commission chargée d’enquéter sur les événements du
22 octobre, le Gouvernement albanais n’a pris aucune décision de
cet ordre, pas plus qu'il n’a procédé aux mesures d'instruction
judiciaire qui incombent, en pareil cas, au souverain territorial.

Ces attitudes n'apparaissent pas .conciliables avec l'ignorance
prétendue des autorités albanaises du mouillage du champ de mines
dans les eaux territoriales de l’Albanie. Elles s'expliquent, au
contraire, si le Gouvernement albanais, ayant eu connaissance d’un
tel mouillage, a entendu maintenir cachées les circonstances dans
lesquelles il s'était effectué.

2. Quant aux possibilités d'observation du mouillage de la côte
albanaise, la Cour retient comme particulièrement importantes
les constatations suivantes qui concernent, les unes les conditions
techniques d’un mouillage clandestin, les autres le service de
surveillance albanais.

Par leur configuration. géographique, la baie de Saranda et le
chenal emprunté dans le Détroit par la navigation se prêtent
bien à une surveillance étroite, l'entrée de la baie étant dominée
par des hauteurs qui fournissent d'excellents points d'observation,
tant sur la baie elle-même que sur le Détroit, tandis que le chenal
est constamment à proximité immédiate de la côte albanaise.
Le mouillage d’un champ de mines dans ces eaux n’a guère pu
échapper à la vigilance du commandement côtier albanais.

A cet égard, il y a lieu d'observer tout d’abord que l'opération
même du mouillage a dû exiger un certain temps. En effet, selon
les experts de la Cour, le dispositif adopté comportait l’établisse-
ment raisonné et méthodique de deux rangées de mines et révélait
un objectif complexe, à la fois offensif et défensif : offensif, afin
d'empêcher le passage par le chenal de navires ayant un tirant
d’eau de dix pieds ou plus; défensif, afin d'empêcher les navires
de même tirant d’eau de pénétrer dans la baie de Saranda. Le
rapport des experts estime à deux heures ou deux heures et demie
le temps durant lequel les mouilleurs de mines se seraient trouvés
dans les eaux situées entre le cap Kiephali et le monastère Saint-
Georges. C’est là un temps suffisant pour attirer l'attention des
postes d’observation placés, selon les déclarations du Gouverne-
ment albanais, au cap Kiephali et au monastère Saint-Georges.

Les facilités d'observation de la côte sont confirmées par les
deux circonstances suivantes : la distance qui séparait de la côte
la mine la plus proche n'était que de 500 m. ; les navires mouii-
leurs de mines doivent être passés à environ 500 m. seulement
au large de la côte entre la pointe Denta et le monastère Saint-
Georges.

La Cour ayant voulu s’entourer de tous les renseignements
d'ordre technique susceptibles de la guider dans la recherche de la
vérité, a soumis aux experts désignés par elle la question suivante :

20
21 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

« En supposant que les mines découvertes le 13 novembre 1946
aient été mouillées à quelque moment, au cours des quelques mois
précédents, quel que soit l’auteur de ce fait, étudier les rensei-
gnements que l’on possède sur: a) le nombre et la nature de ces
mines, b) les moyens de les mouiller, et c) le temps nécessaire à cet
effet, compte tenu des différents états de la mer, des circonstances
locales et des différentes circonstances atmosphériques, et déter-
miner si l’on peut, de cette étude, tirer quelques conclusions et
lesquelles au sujet :

1° des moyens employés pour l'établissement du champ de
mines découvert le 13 novembre 1946, et

2° de la possibilité de mouiller ces mines par ces moyens sans
que les autorités albanaises en aient eu connaissance, compte
tenu des moyens de surveillance existant dans la région de

Saranda. »

Le premier rapport remis à la Cour par les experts n'ayant pas
paru entièrement concluant, la Cour les a priés, par décision du
17 janvier 1949, de vérifier, compléter et, s’il y a lieu, modifier
leurs réponses à la suite d’une descente sur les lieux à Saranda.
C'est donc sur place et en présence des experts des Parties et de
fonctionnaires albanais que furent consignées les observations et
conduites diverses expériences propres à apprécier les possibilités
d'observation du mouillage par les postes albanais. 11 faut signaler
à ce sujet l'expérience de visibilité de nuit qui fut effectuée, dans
la soirée du 28 janvier 1949, au monastère Saint-Georges. Un
bateau à moteur de 27 m. de long, sans passerelle, sans abri de
navigation, sans cheminée et ras sur l’eau fut utilisé. Naviguant
tous feux éteints et par une nuit sans lune, c’est-à-dire dans les
conditions les plus favorables pour éviter d’être découvert, il fut
parfaitement vu et entendu du monastère Saint- -Georges. Le bruit
du moteur fut entendu d’une distance de 1.800 mètres ; le bateau
lui-même fut aperçu à 670 mètres et resta visible j jusqu’ à environ
1.900 mètres.

Le rapport établi par les experts à la suite de cette descente
sur les lieux s'exprime dans les termes suivants :

« Les experts considèrent comme indiscutable que, si des postes
de veille normaux étaient maintenus au cap Kiephali, au cap Denta
et au monastère Saint-Georges, si ces postes étaient munis de
jumelles, comme on l’a déclaré, et si les conditions atmosphériques
avaient été normales pour cette région, les opérations de mouillage
de mines, relatées dans l'annexe 9 du Mémoire du Royaume-
Uni, ont dû être observées par ces postes de veille de la côte. »

La Cour ne peut manquer d’attacher un grand poids à l'avis
d'experts qui ont procédé à un examen des lieux entouré de toutes
les garanties d’information exacte et d'impartialité. Abstraction
faite de l'existence d’un poste de veille au cap Denta, existence
qui n’est pas établie, et se fondant sur les déclarations du Gouver-
nement albanais que de tels postes étaient placés au cap Kiephali
et au monastère Saint-Georges, la Cour relève dans le rapport

21
22 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

des experts les conclusions suivantes: 1) dans l’hypothèse d’un
mouillage effectué du Nord vers le Sud, les mouilleurs de mines
auraient été aperçus du cap Kiephali; 2) dans l’hypothèse d’un
mouillage effectué en partant du Sud, les mouilleurs de mines
auraient été observés du cap ‘Kiephali et du monastère Saint-
Georges.

De l'ensemble des faits et constatations relevés ci- -dessus, la
Cour tire la conclusion que le mouillage du champ de mines, qui
a provoqué les explosions du 22 octobre 1946, n'a pas pu échapper
à la connaissance du Gouvernement albanais.

Les obligations qui dérivent pour l’Albanie de cette connaissance
ne sont pas contestées entre les Parties. Il a été expressément
reconnu par le conseil du Gouvernement albanais que « si l’Albanie
avait été mise au courant de l'opération avant les accidents du
22 octobre, et en temps utile pour pouvoir prévenir les navires
britanniques et, de façon plus générale, la navigation, de l’existence
de mines dans le Détroit de Corfou, alors la responsabilité de
l'Albanie serait engagée... »

Les obligations qui incombaient aux autorités albanaises
consistaient à faire connaître, dans l'intérêt de la navigation en
général, l'existence d’un champ de mines dans les eaux territoriales
albanaises et à avertir les navires de guerre britanniques, au moment
où ils s’approchaient, du danger imminent auquel les exposait ce
champ de mines. Ces obligations sont fondées non pas sur la Conven-
tion VIII de La Haye, de 1907, qui est applicable en temps de
guerre, mais sur certains principes généraux et bien reconnus, tels
que des considérations élémentaires d’humanité, plus absolues
encore en temps de paix qu’en temps de guerre, le principe de la
liberté des communications maritimes et l’obligation, pour tout
Etat, de ne pas laisser utiliser son territoire aux fins d’actes contraires
aux droits d’autres Etats.

En fait, l’Albanie n’a ni notifié l'existence du champ de mines
ni averti les navires de guerre britanniques du danger vers lequel
ils avançaient.

Toutefois, l'obligation de l’Albanie de signaler à la navigation
l'existence de mines dans ses eaux dépend de la connaissance
qu'elle en aurait eue avant le 22 octobre, et en temps utile, tout
comme le devoir de ses autorités côtières d’avertir les navires de
guerre britanniques dépend du temps qui s’est écoulé entre le
moment où ces navires furent signalés et le moment où s'est
produite la première des explosions.

A cet égard, la Cour fait les constatations suivantes, Ainsi qu'il
a déjà été relevé, les Parties s'accordent à dire que les mines
avaient été récemment mouillées. On doit en conclure que l’opéra-
tion du mouillage, à quelque date précise qu'elle ait eu lieu, a
été effectuée à un moment où une surveillance étroite de l’Albanie
s’exerçait sur le Détroit. En supposant même que l’on place l’opéra-
tion à l’extrême limite de temps, soit dans la nuit du 21 au 22 octobre,

22
23 AFFAIRE DU DETROIT DE CORFOU (FOND)

la seule conséquence qu’on en pourrait tirer, c’est que la notification
générale à la navigation de tous les Etats eût été difficile, peut-être
même impossible avant le jour où se produisirent les explosions.
Mais cette circonstance n’aurait nullement empéché les autorités
albanaises de prendre, comme elles le devaient, toutes les mesures
nécessaires pour avertir immédiatement les navires qui se trouvaient
à proximité de la zone dangereuse, plus spécialement ceux qui
faisaient route vers cette zone. Quand, le 22 octobre vers 13 heures,
les navires de guerre britanniques furent signalés au commandement
de la défense côtière par le poste de guet du monastère Saint-
Georges, comme s’approchant du cap Long, il était parfaitement
possible aux autorités albanaises d'utiliser l'intervalle de près de
deux heures qui s’est écoulé jusqu'à l'explosion du Saumarez
(14 h. 53 ou 14 h. 55) pour avertir ces navires du danger au-devant
duquel ils s’avancaient.

En fait, rien ne fut tenté par les autorités albanaises pour
prévenir le désastre. Ces graves omissions engagent la responsa-
bilité internationale de l’Albanie.

En conséquence, la Cour est arrivée à la conclusion que l’Albanie
est responsable, selon le droit international, des explosions qui ont
eu lieu le 22 vctobre 1946 dans les eaux albanaises, et des dommages
et pertes humaines qui en suivirent, et qu'il y a lieu pour l'Albanie
de donner réparation au Royaume-Uni.

*
* *

Dans les conclusions finales qu’il a présentées dans sa réplique
orale, le Gouvernement du Royaume-Uni a démandé à la Cour de
dire et juger qu'il a, en conséquence de la violation, par le Gouver-
nement albanais, des obligations incombant à ce Gouvernement
en vertu du droit international, subi des dommages s’élevant à la
somme totale de £ 875.000.

Dans le dernier exposé oral présenté en son nom, le Gouverne-
ment albanais a énoncé, pour la première fois, que la Cour ne serait
pas compétente, en vertu du compromis, pour évaluer le montant
du dommage subi. Aucune raison n’a été donnée à l’appui de cette
nouvelle allégation, et l’agent du Royaume-Uni n’a pas demandé
qu’il lui soit fourni l’occasion de répliquer. La question relative à
la compétence de la Cour n’a donc pas été débattue entre les Parties.

Aux termes de la première question du compromis, la Cour est
invitée à répondre aux deux points suivants :

{i) lAïtbanie est-elle responsable, selon le droit international, des
explosions et des dommages et pertes humaines qui en seraient
suivis, et

(ii) y a-t-il le cas de réparations à donner ?

Ce texte a fait naître certains doutes. Si la réponse au premier
point est affirmative, il en résulte déjà que réparation est due et il

23
24 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

aurait été superflu d’ajouter le deuxième point, à moins que dans
l'esprit des Parties ce point visât quelque chose de plus qu’une
simple déclaration, aux termes de laquelle la Cour constaterait que
réparation est due. Il serait en effet contraire aux règles d’inter-
prétation généralement reconnues de considérer qu’une disposition
de ce genre, insérée dans un compromis, soit une disposition
sans portée et sans effet. A cet égard, la Cour se réfère à l'opinion
exprimée par la Cour permanente de Justice internationale à
propos de questions d'interprétation semblables. Dans l'Avis
consultatif n° 13 en date du 23 juillet 1926, cette Cour s’est
exprimée comme suit (Série B, n° 13, p. 19) : « Mais, pour autant
qu’il s’agit de la question spécifique de compétence, actuellement
débattue, il peut suffire d'observer que la Cour, en déterminant
la nature et l’étendue d’une disposition, doit envisager ses effets
pratiques plutôt que le motif prédominant par lequel on la suppose
avoir été inspirée.» Dans son ordonnance du 19 août 1929 dans
l’affaire des Zones franches, la Cour a dit (Série A, n° 22; p. 13)
que «dans le doute, les clauses d’un compromis par lequel la
Cour est saisie d’un différend doivent, si cela n'est pas faire
violence à leurs termes, être interprétées d’une manière permettant
à ces clauses de déployer leurs effets utiles ».

La Cour croit nécessaire de rappeler les étapes diverses de la
procédure. Le Conseil de Sécurité, dans sa Résolution du 9 avril
1947, avait recommandé aux deux Gouvernements de soumettre
immédiatement «le différend » à la Cour. Cette Résolution visait
sans aucun doute au règlement du différend tout entier. En
exécution de cette Résolution, le Gouvernement du Royaume-Uni
déposa une requête par laquelle la Cour était, entre autres
demandes, priée de «fixer les réparations ou indemnités » ; dans
son Mémoire, ce Gouvernement a énoncé les diverses sommes récla-
mées. Le Gouvernement albanais souleva ensuite une exception
préliminaire que la Cour rejeta par son Arrêt du 25 mars 1948.
Immédiatement après le prononcé de cet Arrêt, les agents des
Parties ont notifié à la Cour la conclusion d’un compromis. Com-
mentant cette initiative des Parties, l'agent du Gouvernement
albanais a déclaré que, dans les circonstances de la présente affaire,
un compromis s’imposait sur lequel devait se fonder « toute la
procédure ». Il a ajouté : « Ainsi que je l'ai dit plusieurs fois, le
Gouvernement albanais a tenu à respecter la décision du Conseil de
Sécurité, du 9 avril 1947, en vertu de laquelle le présent compro-
mis est soumis à la Cour internationale de Justice. »

Ni l'agent du Gouvernement albanais ni l’agent du Gouvernement
du Royaume-Uni n’ont en quoi que ce soit donné à entendre que,
par le compromis, la compétence de la Cour à cet égard ait été
limitée au seul principe de réparation, ni que le Gouvernement

du Royaume-Uni ait renoncé à une partie importante de sa
24
25 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

demande primitive. Le but principal des deux Parties, lors de la
conclusion du compromis, était d’instituer entre elles une égalité
compléte,“en remplaçant la procédure primitive, qui se fondait
sur une requête unilatérale, par une procédure fondée sur un
compromis. Rien ne permet de conclure que cette modification,
introduite dans la procédure, ait eu pour objet d'apporter une
modification quelconque touchant le fond de la demande du
Royaume-Uni telle que cette demande avait été, à l’origine, pré-
sentée dans la requête et dans le Mémoire. La Cour, en conséquence,
les Parties consultées, a retenu dans son Ordonnance du 26 mars
1948 le Mémoire déposé précédemment par le Gouvernement du
Royaume-Uni avec « l'exposé et les conclusions » qu’il contenait.
Ces conclusions comprenaient une demande tendant à obtenir une
somme fixe à titre de réparation.

I ressort de l'attitude ultérieure des Parties que leur intention,
lorsqu'elles ont conclu le compromis, n’était pas d'empêcher la
Cour de fixer le montant de l'indemnité. Dans le paragraphe 71
de sa Réplique, le Gouvernement du Royaume-Uni a maintenu
les conclusions énoncées dans le paragraphe 96 de son Mémoire,
y compris la demande d’une somme fixe à titre de réparation.
Cette demande a été expressément répétée dans les conclusions
finales du Royaume-Uni. Le Gouvernement albanais, dans le
paragraphe 52 de son Contre-Mémoire, a déclaré qu'il ignorait les
pertes de vies humaines et les dommages subis par les navires,
mais il n’a pas contesté la compétence de la Cour pour régler
cette question. Au paragraphe 96 de la Duplique, le Gouvernement
albanais déclare, en conséquence de sa demande de débouté, qu’il
n'avait pas à examiner la demande d’indemnité présentée par le
Gouvernement britannique. « Il se réserve, le cas échéant, de dis-
cuter ce point, qui devrait de toute évidence faire l’objet d’une
expertise. » Eu égard à ce qui a été dit plus haut au sujet de
l'attitude antérieure de ce Gouvernement, cette déclaration doit
être considérée comme l'acceptation implicite de la compétence
de la Cour pour régler cette question.

On peut se demander pourquoi les Parties, dans la rédaction
du compromis, n’ont pas expressément demandé à la Cour de
fixer le montant des réparations demandées, mais se sont servies
de la formule « et y a-t-il le cas de réparations à donner?» Il
paraît probable que l’explication de ce fait se trouve dans la
similitude que présente cette clause avec la clause correspondante
qui figure dans la seconde partie du compromis : « et y-a-t-il lieu
a donner satisfaction ? »

Le Gouvernement albanais n'a pas contesté la compétence de
la Cour-pour décider ce que doit être la satisfaction prévue dans
cette partie du compromis. Les deux Parties ont plaidé l'affaire
en partant du point de vue que cette question devait être tranchée
par la Cour. Dans les écritures, le Gouvernement albanais a soutenu
qu'il lui est dû des excuses. Au cours des débats oraux, le conseil

25
26 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

du Gouvernement albanais a discuté le point de savoir si une
satisfaction d’ordre pécuniaire était due à l’Albanie. Aucun dom-
mage n'ayant été causé, il ne demandait aucune somme d'argent.
Il a conclu : « Ce que nous voulons, c’est la sanction de la Cour
du point de vue du droit...

Si cependant la Cour est compétente pour décider quelle sorte
de satisfaction est due à l'Albanie aux termes de la seconde partie
du compromis, il est difficile de concevoir pourquoi cette compétence
lui ferait défaut pour décider du montant des réparations dues au
Royaume-Uni aux termes de la première partie du même instrument.
Les clauses qui figurent dans le compromis sont parallèles. On ne
peut supposer que les Parties, tout en rédigeant ces clauses sous
la même forme, aient entendu leur donner des significations oppo-
sées — l’une devant conférer compétence à la Cour, l’autre devant
lui refuser cette compétence.

Comme il est dit plus haut, le Conseil de Sécurité, par sa Résolu-
tion du 9 avril 1947, entendait indubitablement que le différend
tout entier fût tranché par la Cour. Si cependant la Cour se bornait
à dire que réparation est due, sans en fixer le montant, le différend
ne serait pas finalement tranché par la Cour. Une partie importante
de ce différend demeurerait sans règlement. Les deux Parties ayant
déclaré à plusieurs reprises qu’elles acceptent la Résolution du
Conseil de Sécurité, un tel résultat ne serait pas conforme à leurs
déclarations. Il ne donnerait pas plein effet à la Résolution, mais
laisserait subsister la possibilité d’un nouveau différend.

La Cour est, en conséquence, arrivée à conclure qu’elle possède
compétence pour fixer le montant des réparations. Ceci ne pourrait
toutefois être fait dans le présent arrêt. Le Gouvernement albanais
n’a pas encore indiqué quels sont, parmi les diverses sommes récla-
mées, les articles qu'il conteste, et le Gouvernement du Royaume-
Uni n’a pas présenté de preuve à l'appui de ses demandes.

La Cour estime donc qu'il y a lieu d’instituer à cet égard une
procédure dont l’ordre et les délais sont fixés par ordonnance
de ce jour.

*
* *

Aux termes de la seconde partie du compromis, la question
suivante est soumise à la Cour:

«2) Le Royaume-Uni a-t-il violé, selon le droit international, la
souveraineté de la République populaire d’Albanie par les actions
de la marine de guerre britannique dans les eaux albanaises le
22 octobre 1946 et les 12 et 13 novembre 1946, et y a-t-il lieu à
donner satisfaction ? »

La Cour examinera d’abord le point de savoir si une atteinte
a été portée à la souveraineté de l’Albanie, du fait des actions de la
marine britannique dans les eaux albanaises, le 22 octobre 1946.

26
27 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

A la date du 15 mai 1946, les croiseurs britanniques Orion et
Superb, alors qu'ils passaient par le Détroit Nord de Corfou, se
dirigeant vers le Sud, subirent le feu d’une batterie albanaise dans
le voisinage de Saranda. Il ressort du rapport présenté par l'officier
de marine qui exerçait le commandement — rapport daté du
29 mai 1946 — que le feu fut ouvert alors que les navires avaient
déjà dépassé la batterie et s’en éloignaient ; que douze à vingt
coups furent tirés ; que le feu dura douze minutes et ne cessa que
quand les navires se trouvèrent hors de portée ; mais que les navires
ne furent pas atteints, bien qu’il y eût un certain nombre de coups
courts et de coups longs. Il est dit, dans une note albanaise datée
du 21 mai, que le commandant côtier a fait tirer quelques coups
dans la direction des navires « conformément à un ordre général
basé sur le droit international ».

Le Gouvernement du Royaume-Uni protesta immédiatement
auprès du Gouvernement albanais ; il fit observer que le passage
innocent des navires par les détroits est un droit reconnu par
le droit international. Une correspondance diplomatique s’engagea,
dans laquelle le Gouvernement albanais affirma que les navires
de guerre et de commerce étrangers n'avaient pas le droit de
pénétrer dans les eaux territoriales albanaises, sans avoir au
préalable avisé de leur passage les autorités albanaises et sans
avoir obtenu l’autorisation de celles-ci. Cette conception a reçu
son application dans une communication émanant du chef d’état-
major albanais et datée du 17 mai 1946, laquelle soumettait le
passage des navires de guerre et de commerce étrangers, par
les eaux territoriales albanaises, à une notification préalablement
adressée au Gouvernement albanais et à l’autorisation de celui-ci.
La correspondance diplomatique se poursuivit ; elle atteignit son
point culminant dans une note du Gouvernement du Royaume-
Uni, en date du 2 août 1946, dans laquelle ce Gouvernement
maintenait sa manière de voir, relativement au droit de passage
innocent par les détroits qui constituent, pour le trafic maritime
international, des routes mettant en communication deux parties
de haute mer. La note se terminait par un avertissement : si,
à l’avenir, les batteries côtières albanaises ouvraient le feu sur
un navire de guerre britannique passant par le Détroit de Corfou,
le navire riposterait.

Le contenu de cette note fut, le rer août, communiqué par
YAmirauté britannique au commandant en chef en Méditerranée,
et instruction fut donnée à celui-ci de ne pas utiliser le Détroit
jusqu’à ce que la note eût été remise au Gouvernement albanais.
A la date du 10 août, le commandant en chef reçut de l’Amirauté
le télégramme suivant [fraduction] : « Les Albanais ont maintenant
recu la note. Le Détroit Nord de Corfou peut désormais être
utilisé par les navires de votre flotte, mais seulement lorsque ce
sera essentiel, et les canons devront demeurer pointés dans l’axe
du navire. Si les batteries côtières ouvrent le feu sur les navires

27
28 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

passant par le Détroit, ces navires devront riposter. » À la date
du 21 septembre, l’Amirauté adressa au commandant en chef
le télégramme suivant [traduction]: « L'établissement de relations
diplomatiques avec l’Albanie est de nouveau examiné par le
Gouvernement de Sa Majesté, qui désire savoir si le Gouver-
nement albanais a appris à se conduire. Veuillez faire connaître
si des navires placés sous votre commandement sont passés par
le Détroit Nord de Corfou depuis le mois d’août et, dans le cas
contraire, si votre intention est qu'ils passent d'ici peu par ce
Détroit » Le commandant en chef répondit le jour suivant que
ses navires n'avaient pas encore utilisé le Détroit mais que son
intention était d'y envoyer le Mauritius et le Leander, ainsi que
deux contre-torpilleurs, quand ils quitteraient Corfou, le 22 octobre.

C’est dans ces circonstances que ces deux croiseurs, accompagnés
des contre-torpilleurs Sawmarez et Volage, furent à ladite date
envoyés dans le Détroit Nord de Corfou.

La Cour examinera d’abord la thèse albanaise, selon laquelle le
Gouvernement du Royaume-Uni aurait porté atteinte à la souve-
raineté albanaise en faisant passer les navires de guerre par ce
Détroit, sans avoir obtenu l'autorisation préalabie du Gouvernement
albanais.

De l'avis de la Cour, il est généralement admis et conforme à la
coutume internationale que les États, en temps de paix, possèdent
le droit de faire passer leurs navires de guerre par des détroits qui
servent, aux fins de la navigation internationale, à mettre en
communication deux parties de haute mer, sans obtenir au préala-
ble l'autorisation de l'État riverain, pourvu que le passage soit
innocent. À moins qu'une convention internationale n’en dispose
autrement, un Etat’ riverain ne possède pas le droit d'interdire un
tel passage par les détroits en temps de paix.

Le Gouvernement albanais ne conteste pas que le Détroit Nord
de Corfou soit un détroit au sens géographique ; ce qu’il conteste,
c'est que ce Détroit appartienne à la catégorie des voies maritimes
internationales à l'égard desquelles il existe un droit de passage,
parce que ce Détroit ne présente qu’une importance secondaire,
qu'il ne constitue même pas une route que l’on doive nécessairement
emprunter, entre deux parties de haute mer, et parce qu'il ne sert:
presque exclusivement qu’au trafic local en provenance et à destina-
tion des ports de Corfou et de Saranda.

On peut se demander si le critérium décisif est à rechercher dans
le volume du trafic qui passe par le Détroit ou dans l'importance
plus ou moins grande de celui-ci pour la navigation internationale.
Le critère décisif paraîtsplutôt devoir être tiré de la situation géogra-
phique du Détroit, en tant que ce dernier met en communication
deux parties de haute mer, ainsi que du fait que le Détroit est
utilisé aux fins de la navigation internationale, On ne saurait non
plus tenir pour décisive la considération selon laquelle ce Détroit
n'est pas une route à emprunter nécessairement entre deux parties
de haute mer, maïs seulement un itinéraire facultatif pour la naviga-
tion entre la mer Egée et l’Adriatique. Le Détroit Nord de Corfou

28
29 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

n’en a pas moins été une route utile au trafic international. A cet
égard, l’agent du Gouvernement du Royaume-Uni a communiqué
a la Cour les renseignements suivants, concernant la période du
tet avril 1936 au 31 décembre 1937: « Le chiffre ci-après indique
le nombre total des navires faisant escale dans le port de Corfou
après avoir passé par le Détroit, ou juste avant d’y passer. Pendant
la période d’un an et neuf mois, le nombre total des navires fut de
2.884. Ces navires battaient pavillon grec, italien, roumain, yougo-
slave, français, albanais et britannique. Il est clair que de très
petits bâtiments sont inclus, car il y a beaucoup d'inscriptions pour
des bâtiments albanais, et, bien entendu, un navire peut faire
plusieurs voyages ; cependant, 2.884 navires pour une période d'un
an et neuf mois, c’est un chiffre important. Ce chiffre se rapporte
aux navires inspectés par la douane à Corfou et, par suite, ne com-
prend pas les nombreux navires qui ont traversé le Détroit sans
aucune escale à Corfou. » En outre, il y a eu des traversées régu-
lières du Détroit trois fois par semaine par des bâtiments grecs,
une fois par quinzaine par un navire britannique, une fois par
semaine par deux bâtiments yougoslaves et une fois par quinzaine
par deux autres. La Cour est, d’autre part, informée que la marine
de guerre britannique a utilisé régulièrement ce Détroit depuis
80 ans et plus et que les marines de guerre d’autres Etats en ont
également fait usage.

Un fait particulièrement important est que le Détroit Nord de
Corfou constitue une frontière entre l’Albanie et la Grèce, qu’une
partie de ce Détroit est entièrement comprise dans les eaux terri-
toriales de ces États et que le Détroit présente pour la Grèce
une importance particulière, à raison du trafic maritime en prove-
nance et à destination du port de Corfou. .

Eu égard à ces diverses considérations, la Cour est arrivée à la
conclusion que le Détroit Nord de Corfou doit être considéré
comme entrant dans la catégorie des voies maritimes internatio-
nales, où le passage ne saurait être interdit en temps de paix par
un Etat côtier. ;

D'autre part, c'est un fait que les deux Etats côtiers n’entrete-
naient pas des relations normales, que la Gréce avait présenté des
revendications territoriales précisément sur une partie du territoire
albanais riveraine du Détroit et qu’elle avait fait connaître qu’elle
se considérait comme techniquement en état de guerre avec l’Alba-
nie, laquelle avait estimé nécessaire de prendre certaines mesures
de vigilance dans cette région en invoquant le danger d’incursions
grecques. La Cour estime que l’Albanie, eu égard à ces circonstances
exceptionnelles, aurait été fondée à réglementer le passage des
navires de guerre par le Détroit, sans toutefois l’interdire, ni

N

Vassujettir à une autorisation spéciale.

Pour ces motifs, la Cour ne peut accepter la thèse selon laquelle
le Gouvernement du Royaume-Uni aurait porté atteinte à la
souveraineté albanaise, en faisant passer par le Détroit les navires

29
30 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

de guerre, sans avoir obtenu au préalable l'autorisation du Gouver-
nement albanais.

Dans ces conditions, il est superflu d'examiner la question plus
générale, longuement débattue par les Parties, et qui consiste à
savoir si les États ont, en droit international, un droit de faire
passer en temps de paix des navires de guerre par les eaux territo-
riales non comprises dans un détroit.

Le Gouvernement albanais a prétendu en outre que le passage
des navires de guerre britanniques le 22 octobre 1946 constituait
une violation de la souveraineté de l’Albanie parce que ce passage
n'était pas un passage innocent. Les raisons données peuvent être
résumées de la façon suivante : Le passage n’était pas un passage
ordinaire mais une mission politique ; les navires manceuvraient
et naviguaient en formation de combat en losange, avec des soldats
a bord; la position des canons n’était pas compatible avec le
passage innocent ; les navires passaient avec les équipages aux
postes de combat ; le nombre des navires, ainsi que leur armement,
était plus important que ne le comportait l’objet de leur mission
et montrait qu’il y avait intention, non seulement de passer, mais
d’intimider ; enfin, les navires avaient reçu l’ordre d'observer les
défenses côtières et d’en rendre compte, ordre qui fut exécuté.

I] est démontré par le télégramme de l’Amirauté en date du
21 septembre, cité plus haut, et reconnu par l'agent britannique,
que les navires de guerre ont été envoyés dans le Détroit non seu-
lement pour effectuer un passage à des fins de navigation, mais
également pour éprouver l'attitude de l’Albanie. Le 15 mai 1946,
ainsi qu'il a été dit plus haut, le Gouvernement albanais tenta
d'imposer ses vues relativement au passage en ayant recours à
l'artillerie. L’échange de notes diplomatiques n’ayant pas éclairci
la situation, le Gouvernement du Royaume-Uni voulut user
d’autres moyens pour savoir si le Gouvernement albanais main-
tiendrait son attitude illégale et si, pour limposer, il recourrait
encore à l'artillerie contre les navires en passage. La légitimité
de cette mesure prise par le Gouvernement du Royaume-Uni ne
saurait être contestée, à condition qu'elle fût exécutée d’une façon
compatible avec les prescriptions du droit international. La « mis-
-sion » était destinée à affirmer un droit qui avait été injustement
refusé. Le Gouvernement du Royaume-Uni n'était pas tenu de
s'abstenir d’exercer son droit de passage, refusé à tort par le
Gouvernement albanais.

Il reste par conséquent à savoir si les modalités d’exécution du
passage étaient compatibles avec le principe du passage innocent
et à examiner les diverses prétentions du Gouvernement albanais
dans la mesure où elles semblent pertinentes.

Quand les gardes-côtes albanais du monastère Saint-Georges
rendirent compte que les navires de guerre britanniques naviguaient
en formation de combat et étaient en train de manceuvrer, ils durent
être victime d'une méprise. Il résulte des dépositions que les navires

30
31 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

n’avancaient pas en formation de combat, mais en ligne de file,
l’un derrière l’autre, et qu’ils n'avaient pas manceuvré avant la
première explosion. Par la suite, leurs mouvements furent déter-
minés par les explosions et rendus nécessaires afin de sauver les
vies humaines et les navires atteints par des mines. Il résulte des
dépositions des témoins que l'affirmation selon laquelle il y avait
à bord des soldats doit être due à un malentendu provenant proba-
blement du fait que les deux croiseurs avaient à bord leur contingent
normal d'infanterie de marine (marines).

On sait, par un ordre de l’Amirauté britannique en date du
10 août 1946, cité plus haut, que les navires, quand ils utilisaient le
Détroit de Corfou, devaient passer avec leur armement en position
axiale. Le commandant en chef en Méditerranée a affirmé dans un
télégramme du 26 octobre à l'Amirauté que cet ordre fut observé
au cours du passage du 22 octobre. Les canons, dit-il dans son rap-
port, « étaient pointés dans l’axe des navires, ce qui est leur position
normale en mer, en temps de paix, et ils n'étaient pas chargés ». Les
commandants du Saumarez et du Volage confirment que les canons
étaient dans cette position avant les explosions. L’officier de naviga-
tion du Mauritius a expliqué que tous les canons de ce croiseur
étaient dans leur position normale d’arrimage. L’artillerie principale
était dans l'axe du navire, les canons anti-aériens pointés vers
l'extérieur et vers le ciel, ce qui est la position normale de ces canons
sur un croiseur, tant au port qu'à la mer. Eu égard à ces témoignages,
la Cour ne saurait admettre l’affirmation albanaise selon laquelle
la position des canons était incompatible avec les règles du passage
innocent.

Dans un télégramme en date du 26 octobre, déjà mentionné,
le commandant en chef rapportait que le passage du 22 octobre
« fut effectué par les navires avec les hommes aux postes de
combat, afin qu'ils puissent riposter rapidement si on leur tirait
dessus à nouveau ». Étant donné les coups de canon tirés par
la batterie albanaise le 15 mai, cette mesure de précaution ne
saurait en soi être considérée comme déraisonnable. Mais quatre
navires de guerre — deux croiseurs et deux contre-torpilleurs —
passèrent de cette façon, avec les hommes aux postes de combat,
prêts à riposter rapidement si l’on ouvrait le feu sur eux. Ils
passèrent l’un après l’autre par ce chenal étroit, tout près de
la côte albanaise, à un moment de tension politique dans cette
région. L’intention devait être non seulement d’éprouver l'attitude
albanaise mais en méme temps de faire montre d’une force telle
que l’Albanie s’abstiendrait de tirer à nouveau sur les navires
en passage. Considérant cependant toutes les circonstances de
l'affaire décrites plus haut, la Cour ne saurait qualifier de violation
de la souveraineté albanaise ces mesures prises par les autorités
britanniques.

La carte de l’Amirauté (annexe 21 du Mémoire) montre que
les défenses côtières de la région de Saranda avaient été observées
et notées. Il est dit dans un rapport du commandant du Volage,

31
32 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

en date du 23 octobre 1946, rapport concernant le passage du 22 :
« On utilisa au maximum l’occasion d'étudier les défenses alba-
naises à courte distance. Ces dernières comprenaient, me référant
à XCU....”, et il donne ensuite une description de quelques
défenses côtières.

Conformément à l’article 49 du Statut de la Cour et à l’article 54
de son Règlement, la Cour a demandé à l’agent du Royaume-Uni
de produire les documents intitulés XCU pour l'usage de la Cour.
Ces documents ne furent pas produits, l’agent arguant du secret
naval, et les témoins s’abstinrent de répondre aux questions relatives
à ces documents. Il n’est par conséquent pas possible de connaître
la portée réelle de ces ordres militaires. La Cour ne peut toutefois
tirer du refus de communication de l’ordre en question des conclu-
sions différentes de celles que l’on peut tirer des faits tels qu’ils se
sont effectivement déroulés. L'agent du Gouvernement du Royaume-
Uni a déclaré que les instructions contenues dans cet ordre concer-
naient exclusivement l'éventualité d’un tir de la côte, éventualité
qui ne s’est pas produite. S'ilest vrai, ainsi qu’il résulte du témoignage
du commandant du Volage, que l’ordre contenait des indications
concernant certaines positions d’où le tir aurait pu être dirigé sur
les navires de guerre britanniques, on ne peut déduire de ce fait
que ces navires avaient reçu la mission de reconnaître les défenses
côtières albanaises. Enfin, la Cour, ayant à apprécier le caractère
innocent du passage, ne peut rester indifférente au fait que deux
bâtiments de guerre ayant heurté des mines, il n’y eut aucune
réaction de leur part et de la part des croiseurs qui les accompa-
gnaient.

En ce qui concerne les observations des défenses côtières effectuées
après les explosions, elles se trouvaient justifiées du fait que deux
navires venaient de faire explosion et que dans cette situation
critique leurs commandants pouvaient redouter d’être l’objet d’un
tir de la côte, comme le 15 mai.

Ayant ainsi examiné les différentes prétentions du Gouvernement
albanais, dans la mesure où elles semblent être pertinentes, la Cour
arrive à la conclusion que le Royaume-Uni n’a pas violé la
souveraineté de l’Albanie par les actions de la marine de guerre
britannique dans les eaux albanaises le 22 octobre 1946.

Outre le passage des navires de guerre britanniques, le 22 octo-
bre 1946, la deuxième question .du compromis met en cause
les actions de la marine de guerre britannique dans les eaux alba-
naises les 12 et 13 novembre 1946. IL s’agit ici de l'opération de
déminage qui, dans la procédure, a été désignée par les Parties
sous la dénomination « Opération Retail », dénomination qui lui
sera conservée dans le présent arrêt,

32
33 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

A la suite des explosions du 22 octobre, le Gouvernement du
Royaume-Uni adressa au Gouvernement albanais une note où il
lui faisait part de son intention de procéder à bref délai au déminage
du Détroit de Corfou. La réponse albanaise, reçue à Londres le
31 octobre, déclarait que le Gouvernement albanais ne donnait
son consentement à cette entreprise qu’à condition que l’opération
envisagée se déroulerait en dehors des eaux territoriales de l’Alba-
nie. Dans l'intervalle et à la requête du Gouvernement du Royaume-
Uni, le Comité international central de déminage, par une résolution
du rer novembre 1946, avait décidé qu'il y avait lieu de procéder
à un nouveau dragage du Détroit sous la réserve du consentement
de }’Albanie. Le Gouvernement du Royaume-Uni ayant annoncé,
par une communication du 10 novembre, au Gouvernement alba-
nais, que le dragage envisagé aurait lieu le 12 novembre, le Gouver-
nement albanais répondit, en date du 11, en protestant contre
cette « décision unilatérale du Gouvernement du Royaume-Uni ».
Il déclarait n’avoir pas d’objection à ce que la marine britannique
entreprit le dragage du chenal navigable maïs en ajoutant que,
préalablement à cette opération, il estimait indispensable de décider
quelle étendue de mer serait à considérer comme constituant
ce chenal et en proposant de désigner à cet effet une Commission
mixte. Il concluait en disant que tout déminage entrepris sans
son consentement par le Gouvernement du Royaume-Uni en
dehors dudit chenal, c’est-à-dire dans les eaux territoriales alba-
naises que les navires de guerre étrangers n'avaient aucune
raison de traverser, serait tenu pour une violation délibérée du
territoire et de la souveraineté de l’Albanie.

C'est à la suite de cet échange de notes que fut exécutée, les
12 et 13 novembre, l’« Opération Retail », Le capitaine de frégate
Mestre de la marine française, invité comme observateur, assista
aux opérations de déminage du 13 novembre. Ces opérations s’effec-
tuerent sous la protection dune importante force de couverture
composée d’un porte-avions, de croiseurs et d’autres navires de
guerre. Cette force de couverture fut maintenue pendant la durée
des opérations à une certaine distance à l’ouest du chenal, à l’excep-
tion de la frégate Sf. Bride’s Bay, qui stationna dans le chenal au
sud-est du cap Kiephali. Les opérations, commencées le matin
du 13 novembre vers g heures, se terminérent dans l’après-midi à
la tombée du jour. Les surfaces déminées appartenaient aux eaux
territoriales albanaises et étaient comprises dans les limites du
chenal antérieurement déminé.

Le Gouvernement du Royaume-Uni ne conteste pas que l’«Opéra-
tion Retail » fut exécutée contre la volonté clairement affirmée
du Gouvernement albanais ; il reconnaît que cette opération ne
pouvait s'autoriser de l’assentiment des organisations internatio-
nales de déminage, qu'elle ne pouvait se justifier par l'exercice
du droit de passage innocent et enfin que le droit international
n'autorise pas, en principe, un Etat à rassembler dans les eaux

33
34 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

territoriales d’un autre Etat un grand nombre de navires de guerre
et d'effectuer des déminages dans ces eaux. Il déclare que l’opéra-
tion présentait la plus extrême urgence et qu’au surplus 1l s’estimait
en droit d’y procéder sans le consentement de personne.

Deux raisons ont été avancées par lui pour la justifier. Il s’est
prévalu d’abord de l'Accord du 22 novembre 1945, signé par les
Gouvernements du Royaume-Uni, de la France, de l’Union sovié-
tique et des Etats-Unis d'Amérique, accord qui autorisait
les organismes régionaux de déminage, tel que le Mediterranean
Zone Board, à répartir entre les États intéressés, aux fins de démi-
nage, les secteurs compris dans leurs zones respectives. Se prévalant
de la circonstance que le Détroit de Corfou appartenait au secteur
attribué à la Grèce par le Mediterranean Zone Board dès le 5 novem-
bre — date antérieure à la signature de l'accord précité — le Gouver-
nement du Royaume-Uni fait état d’une autorisation qui lui a
été donnée par le Gouvernement hellénique pour déminer à nouveau
le chenal navigable.

La Cour ne considère pas cet argument comme convaincant.

Il y a lieu de noter que, de l’aveu du Gouvernement du Royaume-
Uni, on n’envisageait plus, en novembre 1945, la nécessité de
déminer à nouveau le chenal, les dragages antérieurement effectués
en 1944 et en 1945 étant considérés comme ayant réalisé une
sécurité absolue. Il en résulte que l'attribution à la Grèce du secteur
en question et, par voie de conséquence, l'autorisation du Gouver-
nement hellénique dont il est fait état, n'avaient l’une et l’autre
qu’un caractère purement nominal. I] y a également lieu de
remarquer que l’Albanie n’a pas été consultée au sujet de l’attri-
bution à la Grèce de ce secteur, en dépit du fait que le chenal
passe par les eaux territoriales albanaises.

En réalité, les explosions du 22 octobre 1946, dans un chenal
déclaré sûr pour la navigation et que le Gouvernement du Royaume-
Uni, plus que tout autre, avait ses raisons de croire tel, posaient
clairement un problème bien différent de celui d’un déminage
courant à exécuter sous le régime des organisations de déminage.
Ces explosions revétaient un caractère suspect ; elles posaient un
problème de responsabilités.

Aussi bien, c’est sur ce terrain que le Gouvernement britannique
a cherché principalement à établir son système de défense. Il
fallait, selon lui, mettre la main, dans le plus bref délai possible,
sur les corpora delieti par crainte que ceux-ci fussent enlevés sans
laisser de traces par les auteurs du mouillage ou par les autorités
albanaises, Cette justification a revêtu dans l'argumentation du
Gouvernement du Royaume-Uni deux formes distinctes. Elle a
été présentée d’abord comme une application particulière et nou-
velle de la théorie de l'intervention par laquelle l'État intervenant
s’assurerait la possession de moyens de preuve dans le territoire
d’un autre État pour les soumèttre à la justice internationale et
faciliter ainsi sa tâche.

34
35 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

La Cour ne peut admettre un tel système de défense. Le prétendu
droit d'intervention ne peut être envisagé par elle que comme la
manifestation d’une politique de force, politique qui, dans le
passé, a donné lieu aux abus les plus graves et qui ne saurait,
quelles que soient les déficiences présentes de l’organisation inter-
nationale, trouver aucune place dans le droit international.
L'intervention est peut-être moins acceptable encore dans la
forme particulière qu’elle présenterait ici, puisque, réservée par
la nature des choses aux États les plus puissants, elle pourrait
aisément conduire à fausser l'administration de la justice inter-
nationale elle-même.

En outre, l'agent du Gouvernement du Royaume-Uni, dans
sa réplique orale, a rangé l’« Opération Retail » parmi les procédés
d’auto-protection ou self-help. La Cour ne peut pas davantage
accueillir cette défense. Entre États indépendants, le respect
de la souveraineté territoriale est l’une des bases essentielles
des rapports internationaux. La Cour reconnaît que la carence
complète du Gouvernement albanais dans l'exercice de ses fonctions
au lendemain des explosions, ainsi que le caractère dilatoire de
ses notes diplomatiques constituent pour le Gouvernement du
Royaume-Uni des circonstances atténuantes. Elle doit, néanmoins,
pour assurer l'intégrité du droit international dont elle est l’organe,
constater la violation par l’action de la marine de guerre britan-
nique de la souveraineté de l’Albanie.

Cette constatation correspond à la demande faite au nom de
FAlbanie par son conseil et constitue en elle-même une satisfaction
appropriée.  .

Les modalités d'exécution de l’« Opération Retail » ont égale-
ment été critiquées par le Gouvernement albanais, qui fait prin-
cipalement grief au Royaume-Uni d’avoir fait usage à cette
occasion d’un déploiement de forces exagéré, sans rapport avec
les exigences de l'opération de déminage à effectuer. La Cour
considère ces critiques comme non fondées. Elle ne voit pas dans
l’action de la marine de guerre britannique une démonstration
de force destinée à exercer une pression politique sur l’Albanie.
On ne peut reprocher au commandement naval responsable
d’avoir, tout en les maintenant à distance des côtes, employé
des effectifs de couverture importants dans une région où, par
deux fois en quelques mois, ses navires avaient été l’objet de
graves attentats.

35
36 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

PAR CES MOTIFS,

La Cour,

sur la première question posée par le compromis du 25 mars
1948,

par onze voix contre cinq,

Dit que la République populaire d’Albanie est responsable, selon
le droit international, des explosions qui ont eu lieu le 22 octobre

1946 dans les eaux albanaises et des dommages et pertes humaines
qui en sont suivis ;

par dix voix contre six,

Retient la question de la fixation du montant des réparations et,
par ordonnance de ce jour, fixe la procédure à suivre à cet égard ;

sur la deuxième question posée par le compromis du 25 mars
1948,

par quatorze voix contre deux,

Dit que, par les actions de sa marine de guerre dans les eaux
albanaises le 22 octobre 1946, le Royaume-Uni n'a pas violé la
souveraineté de la République populaire d’Albanie ; et

à l’unanimité,

Dit que, par les actions de sa marine de guerre dans les eaux
albanaises au cours de l’opération des 12-13 novembre 1946, le
Royaume-Uni a violé la souveraineté de la République populaire
d’Albanie, cette constatation par la Cour constituant en elle-même
une satisfaction appropriée.

36
37 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le neuf avril mil neuf cent quarante-
neuf, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement
au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement de la République populaire
d’Albanie.

Le Président en fonction,

(Signé) J. G. GUERRERO.

Le Greffier de la Cour,

(Signé) E. HAMBRO.

M. BASDEVANT, Président de la Cour, tout en acceptant en
son entier le dispositif de l'arrêt, croit devoir énoncer qu'il ne
peut accepter les motifs que la Cour a cru pouvoir invoquer pour
fonder sa compétence pour fixer le montant des réparations,
d’autres motifs étant, à son jugement, plus décisifs.

M. Zortéré, juge, déclare ne pouvoir se rallier ni au dispositif in
aux motifs de l'arrêt dans la partie relative à la responsabilité de
l’Albanie ; en effet, les arguments présentés et les faits établis ne
lui permettent pas d'arriver à la conviction que le Gouvernement
albanais aurait eu ou dû avoir connaissance, avant le 13 novembre
1946, de l'existence du champ de mines découvert à cette date.
D'une part l'attitude prise par un gouvernement à l’occasion de
certains faits varie selon les circonstances, selon sa mentalité et
ses moyens et selon l’expérience qu’il a dans la conduite des affaires
publiques. Or, il n’a pas été contesté que l’Albanie avait, en 1946,
un gouvernement nouveau sans expérience de la pratique inter-
nationale. Il est donc difficile de déduire quoi que ce soit de son
attitude. D'autre part, les experts n'arrivent à la conclusion que
l'on a dû observer l'opération du mouillage des mines que sous
une réserve expresse : il faut supposer réalisées plusieurs conditions,
notamment le maintien de postes de veille normaux au cap
Kiephali, au cap Denta et au monastère Saint-Georges et l'état
38 AFFAIRE DU DÉTROIT DE CORFOU (FOND)

normal des conditions atmosphériques existant à cette date. Or,
la Cour ne connaît ni la date du mouillage, ni les conditions atmos-
phériques existant à cette date, Au surplus, on n’a pas prouvé la
présence au cap Denta d’un poste, le seul qui, d’après les experts,
aurait dû observer l'opération du mouillage. En revanche, les autres
postes n'auraient pu observer que le passage des navires, mais
rien ne prouve qu’ils auraient du conclure que les navires allaient
poser des mines. Ces postes ne pouvaient, selon les experts, ni
voir ni entendre l'opération du mouillage, puisque le monastère
Saint-Georges était à 2.000 m. de la mine la plus proche, tandis
que le cap Kiephali était à une distance de plusieurs kilomètres.
Il en résulte que la Cour se trouve en présence de soupçons, de
conjectures et de présomptions dont le fondement, d’après le juge
Zoritié, est trop incertain pour lui permettre de faire peser sur
un État la responsabilité d’un grave délit de droit international.

M. ALVAREZ, juge, tout en souscrivant à l'arrêt de la Cour,
se prévaut du droit que lui confère l’article 57 du Statut, et joint
audit arrêt l'exposé de son opinion individuelle.

M. WiNIARSKI, Bapawl Pacua, MM. KRYLOV et AZEVEDO,
juges, et M. ECER, juge ad hoc, déclarant ne pas pouvoir se rallier
à l'arrêt de la Cour et se prévalant du droit que leur confère
l’article 57 du Statut, joignent audit arrêt les exposés de leur
opinion dissidente.

(Paraphé) J. G. G.

(Paraphé) E. H.
132

ANNEXE 1
LISTE DES DOCUMENTS SOUMIS A LA COUR

J. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT DU ROYAUME-UNI.

17.

132

A. — Au cours de la procédure écrite :

Carte de l’Amirauté n° 206, indiquant le Détroit de Corfou.
Section de la carte allemande montrant la position des mines.
(Cette carte, qui a été saisie par les Alliés, indique le chenal du
nord de Corfou, la position des mines qui y avaient été posées par
les Puissances de l’Axe ; la carte originale a été déposée au Greffe.)
Accord international conclu le 22 novembre 1945 entre les Gouver-
nements du Royaume-Uni, de la France, de YU. R. S. 5. et des
États-Unis et instituant les Comités de déminage.
Affidavit du fonctionnaire de l’Amirauté, chargé des expéditions,
attestant l'envoi à l’Albanie des cartes Médri (20 août 1947).

. Section de la carte index Médri indiquant le chenal déminé du

nord de Corfou et la route internationale établie dans ce chenal,

et brochures Médri destinées à être utilisées avec la carte index.
(Un exemplaire unique de la carte tout entière et des brochures

complètes numérotées 5, 9 et 12 ont été déposées au Greffe.)

. Correspondance diplomatique échangée entre le Gouvernement du

Royaume-Uni et l’Albanie au sujet du droit de naviguer dans le
Détroit de Corfou.

. Calques de l’Amirauté indiquant le chenal déminé du nord de

Corfou, la position et la route des navires Orion, Superb, Leander,
Saumarez et Mauritius, lors de leur passage par le Détroit Nord
de Corfou, les 15 mai 1946 et 22 octobre 1946.

. Photographies des navires Saumarez (en dessous de la ligne de

flottaison) et Volage (avec l'avant emporté) prises peu de temps
après l'explosion du 22 octobre 1946.

. Calque de l’Amirauté indiquant la position des navires britan-

niques au moment de l'explosion.

. Rapport sur les dommages causés au Saumarez (8 décembre 1946).
. Rapport sur les dommages causés au Volage (30 novembre 1946).
. Liste des marins tués, et indication des pensions, etc., à verser

aux ayants droit.

. Liste des marins blessés et exposé des dépenses, pensions, etc.
. Exposé du coût des réparations à faire au navire Volage et du coût

de remplacement du navire Saumarez.

. Procès-verbaux des Comités de déminage.
. Rapports du capitaine Mestre (16 et 23 novembre 1946).

(Il y a eu deux rapports, l’un et l’autre en français. Le motif
pour lequel deux rapports furent présentés est que le capitaine
Mestre désirait apporter certaines corrections dans son second rap-
port à certaines allégations faites par lui dans son premier rapport.)
Rapports sur l'opération « Retail» établis par le contre-amiral
Kinahan et le capitaine de frégate Whitford. (Opération de déminage
du 13 novembre 1946.)
133

18.

19.
20.

21.
22.

23.
24.

25.
26.

27.

28.
29.

30.
31.
32.
33-

34.
35-
36.

37-

38.

39.

133

AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 1)

Carte montrant la position dans laquelle furent trouvées les mines,
le 13 novembre 1946.

Photographies des mines.

Rapport sur les mines examinées à l’Institut spécial de ’ Amirauté,
Leigh Park House, Hants.

Carte montrant les défenses de Saranda.
Affidavit du capitaine marchand Bargellini relatif à l'incident du
29 octobre 1946 qui s’est passé pour les chalands de l’'U. N. R. R. A.
(31 décembre 1946). .

Documents et comptes rendus des séances du’ Conseil de Sécurité,
etc., relatifs au différend.

Troisième rapport intérimaire du Comité central de déminage des
eaux européennes après la guerre (1er octobre 1946 — 30 juin 1947).

Carte n° 2711 indiquant la position des mines.

Deux signaux relatifs au dragage du Détroit de Corfou en octobre
1944.

Extraits de Hansard (Débats parlementaires), contenant diverses
déclarations du secrétaire d’État aux Affaires étrangères relatives
à l’Albanie.

Télégramme de l'amiral commandant la r5me escadre de croiseurs,
relatant l'incident du 15 mai 1946.

Copies photostatiques d'extraits du rapport politique du 29 juillet
1945, dont certaines parties figurent à l'annexe 11 du Contre-
Mémoire albanais.

Texte. de la déclaration faite par l'amiral Willis, en date du
26 octobre 1946.

Photographie du Sawmarez qui manquait à l'annexe 8 du Mémoire
du Royaume-Uni.

Extrait du troisiéme rapport intérimaire du Comité central de
déminage des eaux européennes aprés la guerre.

Affidavit de l'officier commandant le Skipjack, certifiant que les
mines apportées 4 Malte étaient celles qui avaient été trouvées &
Corfou (5 septembre. 1947).

Petite carte montrant les secteurs dragués à la date du 12 novembre
1946.

Procès-verbaux du‘ Comité central de déminage des eaux euro-
péennes après la guerre (25 mai 1945 — 19 mai 1948).
Procès-verbaux du Comité de déminage de la Zone méditerranéenne
(5 novembre 1945—II mai 1948).

Extraits du Procès-verbal de la première réunion du Comité de
déminage de la Zone méditerranéenne (5 novembre 1945) et de la
quatrième réunion (deuxième séance — 27 février 1946).

B. — Après la clôture de la procédure écrite :

a) Avant les audiences :

Déposition sous serment faite à Londres, le 4 octobre 1948, par
Karel Kovacic, anciennement capitaine de corvette de la Marine
yougoslave.

Carte annexée à la déposition susmentionnée, montrant la route
que suivraient, vraisemblablement, les navires pour se rendre de
Sibenik à Boka Kotorska et au Détroit de Corfou.
134 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 1)

39 bis. Calque établi d’après le croquis de Panikovac de l’Institut

40.
41.

58.

59-

134

hydrographique yougoslave du 20 novembre 1948 (déposé par
l’agent du Gouvernement albanais) avec indication de la position
des mouilleurs de mines « M » dans l’anse de Panikovac.

Copie d’une note du ministère des Affaires étrangères à l’ambassade
britannique à Athènes, 13 août 1948.

Affidavit du capitaine de frégate Sworder (22 octobre 1948) concer-
nant les opérations de déminage et d'exploration dans le Détroit
de Corfou en octobre 1944, janvier et février 1945.

. Extrait des instructions de l’Amirauté relatives au déminage en

temps de guerre. ;

. Carte indiquant les secteurs déminés en octobre 1944.
. Affidavit de M. D. G. Jacobs, lieutenant en premier à bord du

BYMS 2009 de la 153me flottille de déminage, en octobre 1944
(22 octobre 1948).

. Affidavit du capitaine de frégate Sworder, indiquant la manière

dont ont été dressées les cartes Médri (22 octobre 1948).

. Journaux de navigation du Volage, du Mauritius et du Leander.
. Affidavit du lieutenant de vaisseau Godsall, officier de quart à

bord du Saumarez le 22 octobre 1946, de 14 h. à 14. h. 53 (22 octo-
bre 1948).

. Rapport d’une commission navale constituée lors de l’arrivée du

Saumarez à Corfou (24 octobre 1946).

. Carte indiquant la route suivie par le Saumarez, dressée par les

membres de la commission navale susmentionnée.

. Affidavit du capitaine de frégate Paul, officier commandant à bord

du Volage le 22 octobre 1946 (22 octobre 1948).

. Carte indiquant la route suivie par le Volage, dressée par le com-

mandant Paul.

. Copie certifiée conforme de la lettre adressée par le commandant

en chef en Méditerranée à l’Amirauté, pour transmettre le pro-
gramme établi par lui de la croisière d'automne de sa flotte
(15 août 1946).

. Copie photostatique du rapport de mer du Volage, par le capitaine

de frégate Paul (23 octobre 1946).

. Copie photostatique du rapport de mer du Saumarez, par le capi-

taine de vaisseau Selby (23 octobre 1946).

. Copie photostatique du rapport de mer du Leander, par le capitaine

de vaisseau Otway Ruthven (23 octobre 1946).

. Copie photostatique du rapport de mer de l’Ocean, par le capitaine

de vaisseau John (24 octobre 1946).

. Copie certifiée conforme du rapport du contre-amiral Kinahan,

commandant de la première escadre de croiseurs à bord du Mauri-
tius, sur les explosions causées par des mines à bord du Saumarez:
et du Volage (23 octobre 1946).

Exemplaire original d’une carte allemande saisie par les Alliés à
l’Amirauté allemande à Berlin (mer Ionienne et golfe de Tarente.
côte sud-ouest de la Grèce). |

Affidavit du capitaine de frégate Whitford, officier supérieur de
la 5me flotte de déminage de mars à décembre 1946, exposant la
différence entre les mines récemment mouillées et celles qui ont
séjourné longtemps dans l'eau (22 octobre 1948;.
135

60.
61.

62.

63.

64.

65.

66.

67.
68.

69.

70.
71.

72.

73:

74-
75-
76.
77:
78.

79-
80.

81.
82.

135

AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE I)

Photographies M 1, 2 et 3 d’une mine allemande ayant séjourné
deux ans dans l’eau, avec attestation du colonel Golemis.
Photographies M 4,. 5, 6, 7 et 8 d’une mine allemande ayant
séjourné cinq ans dans l’eau, avec attestation du capitaine de
frégate Littleboy.

Télégrammes échangés entre le commandant en chef en Méditer-
ranée et l’Amirauté avant l'incident du 22 octobre 1946, énonçant
les instructions données par l’Amirauté au sujet du passage des
navires de la Marine royale par le Détroit de Corfou.

Télégrammes échangés entre le commandant en chef en Méditer-
ranée et l’Amirauté, énonçant les instructions de l’Amirauté
relatives à l'opération « Retail ».

Affidavit du professeur J. E. Harris, professeur de zoologie à
l'Université de Bristol, concernant l’état des mines draguées le
13 novembre 1946 dans le Détroit de Corfou (27 octobre 1948).

Affidavit de M. N. I. Hendey, du Laboratoire métallurgique central
de l’Amirauté à Emsworth, exposant les raisons de l’absence d’en-
crassement des mines mouillées dans la mer Noire (25 octobre 1948).

Affidavit du capitaine de frégate Moloney, certifiant qu'aucun
dépôt de mines allemandes n’a été laissé en Grèce (29 octobre 1948).

b) Au cours des audiences :

Photographie de l’anse de Panikovac.

Copie de deux télégrammes de l’Amirauté.britannique, en date du
9 novembre 1948, concernant le Mijet et le Meljine.

Copie de deux télégrammes du ministère de l'Air du Royaume-Uni,
en date du 8 novembre 1948, concernant les conditions atmosphé-
riques et la hauteur du soleil à Sibenik les 16, 17 et 18 octobre 1946.

Jane's Fighting Ships 1946-1947.

Photographies de mines trouvées lors de l’opération de déminage,
le 13 novembre 1946. (Ces photographies avaient été soumises en
1947 au Conseil de Sécurité et portaient les nos VI 8) et VI c)).
Traité d’amitié et d’assistance mutuelle entre la Yougoslavie et
PAlbanie {9 juillet 1946. — La date ne figurait pas sur l’exemplaire
déposé.)

Accord économique entre la Yougoslavie et l’Albanie (27 novembre
1946. — La date ne figurait pas sur l’exemplaire déposé.)
Marinkalender 1947.

School and College Atlas (publié à Londres: G. W. Bacon &.Co.).
Leopold’s Wereldatlas (publié à La Haye : H. P. Leopold).

Serial Map Service Atlas (publié à Londres, 1947).

The eens Atlas of the World (publié à Edimbourg et Londres,
1944).

Brouillon du journal de navigation du Mauritius.

Document’ montrant les différences existant entre les annotations
figurant sur le journal de navigation (mis au net) et le brouillon du
journal de navigation du Mauritius.

Trois fragments de la mine qui a heurté le Volage.

Extrait du rapport adressé, le 29 mai 1946, par le contre-amiral
Kinahan au commandant en chef des forces méditerranéennes,
136

85.

86.

OI.

92.

93.

94.

95.

96.

136

AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE I)

relatif aux activités de son escadre du 29 avril au 25 mai 1946
(paragraphe 23, relatif au passage de l’escadre par le Détroit de
Corfou le 15 mai 1946).

. Warships of the World, Victory Edition, U. S. A.
. Deux croquis faits par le capitaine de corvette Kovacic lors de

laudience du 24 novembre 1948, au matin, montrant un des
bateaux yougoslaves avec les rails et le mécanisme permettant de
mouiller les mines.

Photographie de l’anse de Panikovac sur laquelle le capitaine de
corvette Kovacic a tracé une flèche montrant l'entrée du tunnel
qui servait de dépôt pour les mines (audience du 24 novembre
1948, matin).

Deux plans schématiques de la région de Sibenik sur lesquels le
capitaine de corvette Kovacic a indiqué : a) le trajet qu'il a suivi
en vedette à moteur et l’endroit d’où il a pu reconnaître les mines ;
b) la jetée d’où aurait été probablement prise la photographie de
l’anse de Panikovac (audience du 24 novembre 1948, matin).

. Rapport de la 153me Flottille de déminage (8 octobre 1944) sur le

déminage des chenaux de Korcula et de Scedro, accompagné d’un
calque indiquant les opérations de déminage.

. Dossier relatif aux mines mouillées par les Allemands (documents

allemands).

. Dossiers allemands relatifs aux stocks de mines.
. Original du rapport de mer du Leander, établi le 23 octobre 1946

par le capitaine de vaisseau Otway Ruthven (dont une copie
photostatique avait déjà été déposée), avec signature certifiée
conforme par le capitaine de vaisseau Selby.

Calque indiquant la route suivie par le Leander le 22 octobre 1946,
daté du 23 octobre 1046 et annexé au rapport de mer du capitaine
de vaisseau Otway Ruthven (ce calque doit remplacer la carte
itinéraire, établie le 26 décembre 1946, qui avait été déposée en
annexe 7 au Mémoire britannique).

Copie dactylographiée du rapport de mer du Volage, établi le
23 octobre 1946 par le capitaine de frégate Paul (dont une copie
photostatique avait déjà été déposée), avec attestation du capi-
taine de frégate Paul.

Copie originale du rapport adressé, le 29 mai 1946, par le contre-
amiral Kinahan au commandant en chef des forces méditerra-
néennes, relatif aux activités de son escadre du 29 avril au 25 mai
1946, avec signature certifiée par le capitaine de frégate Whitford.
Croquis fait par le capitaine de corvette Kovacic lors de l’audience
du 26 novembre 1948 au matin, montrant la position du Mijet et
du Meljine tels qu'il les a vus le soir du 17 ou du 18 octobre 1946,
vers I8 h. 30.

Plan schématique de la région de Sibenik sur lequel le capitaine
de corvette Kovacic a indiqué l'emplacement de la maison d’où
il a vu le Mljet et le Meljine le 17 ou le 18 octobre 1946, vers 18 h. 30
{audience du 26 novembre 1948, au matin).

Croquis fait par le capitaine de corvette Kovacic lors de l’audience
du 25 novembre 1948, après-midi, montrant la position du Mljet
et du Meljine par rapport à l’entrée du tunnel de l’anse de Pani-
kovac, le 17 ou le 18 octobre 1946, vers 16 h. 30.
137

97-

98.

99.

100.

- TOI.
102.

103.
104.

105.
106.

107.

108.

109.

110.

XII.

112.

137

AFFAIRE DU. DETROIT DE CORFOU (FOND) (ANNEXE 1)

Deux croquis faits par le capitaine de corvette Kovacic lors de
l'audience du 26 novembre 1948, après-midi, montrant la manœuvre
effectuée par le Mljet et le Meljine pour faciliter la mise à bord
des mines, et la position des deux bateaux lors du chargement des
mines.

Croquis montrant un dragueur de mines avec son câble coupant
l’amarre d’une mine, et une mine déjà coupée (croquis fait par le
capitaine de frégate Sworder et montré à la Cour lors de l'audience
du 22 novembre 1948, au matin).

Diagramme montrant les opérations de dragage de mines amarrées
offrant cent pour cent de sécurité (diagramme établi par le capi-
taine de frégate Sworder et montré à ia Cour lors de l’audience
du 22 novembre 1948, au matin).

Photographie montrant le Mauritius et le Saumarez après l'explo-
sion (cette photographie avait été soumise en 1947 au Conseil de
Sécurité et portait le n° II a), A. 4).

Deux extraits de journaux illustrés yougoslaves montrant deux
photographies d'un mouilleur de mines avec son mât de charge.
Carte de Sibenik, de l’armée des États-Unis d'Amérique (échelle
1/50.000).

Carte de l’Amirauté n° 1581 : Abords du port de Sibenik.
Photographie (n° 4025), prise par avion, de Sibenik et de l’anse
de Panikovac.

Page d’un journal illustré montrant la vue que l’on a sur la mer
d’une maison située près de l’endroit où résidait Keric.

Calque du croquis de Panikovac établi par l’Institut hydrographique
yougoslave, 20 novembre 1940 (original déposé par l’Albanie).
Télégramme reçu de Rome par la délégation britannique et relatif
aux bulletins météorologiques publiés à Sibenik les 17 et 18 octobre
1946 (24 novembre 1948).

Réponse donnée par les experts de la délégation britannique aux
questions posées par M. le juge Efer au comité mixte d'experts,
le 30 novembre 1948 : 1) La lumière était-elle suffisante à 17 h. 35
pour permettre au capitaine de corvette Kovacic de voir les
navires mouillés dans l’anse de Panikovac ? 2) Si la lumière était
suffisante, la terre aurait-elle pu arrêter la vue ?

Lettre adressée, le 8 décembre 1948, par le capitaine de frégate
Sworder au contre-amiral Moullec, transmettant une revision de
la réponse commune à la question n° 5 du questionnaire soumis par
les agents, le 26 novembre 1948, aux experts des deux Parties.

Affidavit de M. Zivan Pavlov (10 décembre 1948) certifiant que,
entre le 23 et le 26 octobre 1946, il a vu, dans le golfe de Kotor, un
mouilleur de mines yougoslave de la classe du Meljine se dirigeant
vers les points de ravitaillement en combustible de Boka Kotorska
(texte original en langue serbo-croate, avec traduction anglaise).
Carte de membre de l'Union syndicale des marins et travailleurs
des ports de Yougoslavie au nom de Zivan Pavlov (texte en langue
serbo-croate, avec traduction anglaise des passages pertinents).
Instructions for rendering Safe Underwater Weapons—German
Buoyant Mines.—1943.
138 AFFAIRE DU DÉTROIT, DE CORFOU (FOND) (ANNEXE 1)

113.
II4.

IIS.

r16.

Photographie, prise d’un avion en 1943, de la région de Saranda,
montrant certains sentiers et routes. |

Carte de la région de Saranda (1/50.000 Albania sheet 26-IV
Saranda).

Amendements soumis par les experts navals du Royaume-Uni
aux réponses qu'ils avaient données aux questions de M. le juge
Eéer.

Photographies en six exemplaires du H. M. S. Mauritius (les photo-
graphies nos Ar, A 2, A 3 et A 4 sont des exemplaires supplémen-
taires des photographies figurant au supplément 6 des Procés-
verbaux du Conseil de Sécurité, et mal reproduites).

II. — PIÈCES DEPOSEES AU NOM DU GOUVERNEMENT D’ALBANIE.
A. —. Au cours de la procédure écrite :
1. Lettre du représentant de la Grèce au Secrétaire général des Nations

138

Unies (10 mars 1947).

. Déclaration du capitaine Avdi Mati (4 octobre 1947).
. Lettre du chef de la Mission militaire britannique en Albanie à

l'état-major de l'Armée albanaise (25 janvier 1946).

. Procès-verbal de la séance du Comité de déminage de la Zone

méditerranéenne tenue le 2 juillet 1946.

. Rapport sur l'incident du 15 mai 1946.

Lettre du représentant de FlAlbanie au Secrétaire général des
Nations Unies, 12 avril 1947.

. Rapport sur l'incident du 22 octobre 1946.
. Communiqué de l'agence Reuter du 26 octobre 1946.

Article 3 de l’Arrangement maritime albano-yougoslave du
10 septembre 1946.

. Rapport sur les événements des 12 et 13 novembre 1946.
. Rapport du général Hodgson en date du 29 juillet 1945 sur les

provocations grecques.

. Carte indiquant le passage de l’escadre de guerre britannique le

22 octobre 1946.

. Carte du littoral albanais de Saranda et de ses environs.
. Rapport du commandement de la Marine yougoslave sur les champs

de mines allemands.

. Liste d'incidents de navires ayant heurté des mines, publiée par

Lloyds.

. « Actes agressifs du Gouvernement monarcho-fasciste grec contre

l'Albanie. »

. « Provocations de guerre du Gouvernement monarcho-fasciste

grec contre l’Albanie. »

. Texte complet: de Arrangement maritime albano-yougoslave du

10 septembre 1946.
Message du commandant en chef allié en Méditerranée, Maitland
Wilson, au général-colonel Enver Hoxha (12 novembre 1944).

Message du M. Cordell Hull (28 novembre 1943).

. Message de M. Edward Stettinius (22 mai 1945).
139

22.
23.
24.

25.

26.

27.
28.

29.

30.
31.

32.

38.

39.

©

40.

139

AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE I)

Déclaration de M. Winston Churchill (4 novembre 1943).
Déclaration de M. Cordell Hull (non datée).

Lettre du général Hodgson félicitant le général Enver Hoxha à
l’occasion des élections générales (4 décembre 1945).
Photocopies partielles des cartes Médri M. 6502: n° 3, du
17 décembre 1945 ; n° 8, du 6 mai 1946; n° 12, du 26 août 1946,
indiquant la route du canal nord de Corfou à ces dates. L'édition
du 17 décembre 1945 montre la route sous le n° 18/54.

Télégramme du commandant du port de Saranda en date du
22 octobre 1946.
Lettre de l'état-major de l'Armée albanaise au ministère des

Affaires étrangères à Tirana, 30 août 1948.

Résumé d’un article du journal L'Étoile rouge, reproduit par le
journal Bashkimi, en date du 18 mai 1947.

Lettres de deux marins grecs adressées à la Commission d’enquéte
des Nations Unies en Grèce (15 février 1947).

Rapport sur la possibilité d'un mouillage de mines clandestin.
Calque indiquant la route suivie par le Mauritius, d'après la carte
britannique annexe 7, et la position des mines d’après la carte
britannique annexe 9.

B. — Après la clôture de la procédure écrite :

a) Avant les audiences :

Note adressée par la légation de Yougoslavie à La Haye à l'agent
du Gouvernement albanais, en date du 8 novembre 1948, trans-
mettant un communiqué du Gouvernement yougoslave concernant
la déposition du capitaine de corvette Kovacic.

. Calque indiquant le chenal déminé et la voie normale de la navi-

gation passant au milieu du canal nord de Corfou.

. Calque indiquant le chenal déminé et la zone du canal nord de

Corfou d’une profondeur inférieure à 25 brasses.

. Calque indiquant les positions respectives du chenal allemand et

du chenal déminé.

. Calque indiquant la position du champ de mines et le trajet suivi

par les navires Mauritius, Leander, Superb et Orion.

. Procès-verbaux du Conseil de Sécurité, Première Année, Seconde

Série, Supplément n° 4.

b) Au cours des audiences :

Rapport de M. Jacques Chapelon, professeur d'analyse à l’École
polytechnique de Paris, au sujet du passage du Mauritius dans
un Champ de mines.

«Extrait de l'ordonnance n° 892 du ministère de la Défense natio-

nale yougoslave, en date du 17 novembre 1945, concernant les
dragueurs de mines M 1, M 2 et M 3 (texte en langue serbo-croate,
avec traduction française visée à la légation de Yougoslavie à
La Haye, comme conforme à l'original).

Attestation, en date du 17 novembre 1948, relative à la réparation
des bâtiments de la classe et du type M, dans les chantiers de
Sibenik, du 27 septembre au 9 novembre 1946 (texte en langue
140

41.

42.

43.

52.

53.

54.

55-

56.

I4C

AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE I)

serbo-croate, avec traduction française visée à la légation de Yougo-
slavie à La Haye comme conforme à l'original).

Photocopie d’une page du registre des réparations des chantiers de
Sibenik (certifiée conforme à l'original, avec traduction française
des inscriptions concernant les bâtiments M 1, M 2 et M 3, visée à
la légation de Yougoslavie à La Haye comme conforme à l'original).
Calcul sur la hauteur du soleil à Sibenik le 18 octobre 1946 à 15 h. 15,
établi par le capitaine Ormanov.

Attestation relative à l'officier Drago Blazevic, en date du
17 novembre 1948 (texte en langue serbo-croate, avec traduction
française visée à la légation de Yougoslavie à La Haye comme
conforme à l'original).

. Certificat relatif aux mouvements des bâtiments de la classe et du

type M en octobre 1946, en date du 17 novembre 1948 (texte en
langue serbo-croate, avec traduction française visée à la légation
de Yougoslavie à La Haye comme conforme à l'original).

. Carte de l’Amirauté britannique n° 1581 : Abords du port de Sibenik.
. Croquis de Panikovac établi par l’Institut hydrographique yougo-

slave en date du 20 novembre 1948.

. Plan de cadastre de la ville de Sibenik.
. Photographies ns I, II et III de Panikovac prises du quai de

Cipad, ou des environs.

. Photographies n° IV et V, prises en direction de Panikovac de

la terrasse où se trouvait le capitaine Kovacic.

. Carte italienne de Sibenik (n° 558).
. Rapport de la « Commission » yougoslave au sujet de l’indisponi-

bilité des bâtiments M 1, M 2 et M 3 (trois documents originaux
datés du II novembre 1946, avec traductions françaises visées à
la légation de Yougoslavie à La Haye comme conformes aux
originaux).

Fiches de travail des chantiers de Sibenik pour les commandes
nes 920, 921 et 922 concernant les bâtiments M 1, M 2 et M 3
{documents originaux en langue serbo-croate, avec traductions
françaises visées à la légation de Yougoslavie à La Haye comme
conformes aux originaux).

Fiche de travail concernant le bâtiment M 1, portant la signature
du capitaine de corvette Kovacic (document original en langue
serbo-croate, avec traduction française visée à la légation de
Yougoslavie à La Haye comme conforme à l'original).

« Commandes de travail» nes 920, 921 et 922 adressées à la direc-
tion des chantiers de Sibenik en date du 26 septembre 1946 et
concernant les réparations à effectuer aux chaudières des bâti-
ments M 1, M 2 et M 3 (trois documents originaux en langue serbo-
croate, avec traductions françaises visées à la légation de Yougo-
slavie à La Haye comme conformes aux originaux).

Affidavit de la présidence du Gouvernement de la République
fédérative populaire de Yougoslavie au sujet de l’heure légale en
Yougoslavie {texte en langue serbo-croate daté du 27 novembre
1948, avec traduction française visée à la légation de Yougoslavie
à La Haye comme conforme à l'original).

Réponse donnée par les experts de la délégation albanaise
(4 décembre 1948) aux questions posées par M. le jnge Eéer au
Comité mixte d’experts, le 30 novembre 1948: 1) La lumière
I4I

57:
58.

59-

60.

61.
62.

63.
64.

65.
66.

141

AFFAIRE DU DETROIT DE CORFOU (FOND) {ANNEXE I)

était-elle suffisante à 17 h. 35 pour permettre au capitaine de
corvette Kovacic de voir les navires mouillés dans l’anse de Pani-
kovac ? 2) Si la lumière était suffisante, la terre aurait-elle pu arrêter
la vue?

Instructions nautiques pour la Méditerranée orientale, édition
Imprimerie nationale, 1945.

Croquis montrant la partie d’un bâtiment de la classe M qui aurait
pu être aperçue, la nuit, de la côte, d’une altitude de 15 pieds, le
bâtiment étant : 1} à 550 m. de la côte ; 2) à 1,5 mille de la côte
(croquis fait par le capitaine Ormanov et montré à la Cour lors de
l'audience du 8 décembre 1948, après-midi).

Registre des chantiers navals de Sibenik.

Carte « Europe et Afrique du Nord », feuille 4, publiée par l’Insti-
tut géographique national français en 1941 — avec indication des
lignes maritimes.

Quatre photographies montrant la côte près de Saranda.

Croquis établissant approximativement les hauteurs de l’anse de
Panikovac en direction de Sibenik {croquis fait par le contre-
amiral Moullec).

Observations du contre-amiral Moullec sur les rapports du capitaine
de frégate Sworder relatifs à la position des navires dans les eaux
de Panikovac. .
Rapport en original du commandant du rer régiment d’infanterie
en date du 15 mai 1946.

Texte original de la lettre du 16 mai 1946 adressée à Tirana.
Texte original du rapport du capitaine Ali Shtino en date du
23 octobre 1946 (relatif aux incidents du 22 octobre 1946).

III. — PIÈCES DÉPOSÉES CONJOINTEMENT PAR LES PARTIES.
A. — Au cours de la procédure écrite :

. Compromis entre l’Albanie et le Royaume-Uni en date du 25 mars

1948.
B. — Au cours de la procédure oraie :

. Questionnaire établi par M. Pierre Cot et sir Eric Beckett et soumis

aux experts des deux Parties le 26 novembre 1948 : position du
soleil à Sibenik les 17 et 18 octobre 1946.

. Réponses, établies d’accord entre les Parties, au questionnaire

susmentionné (27 novembre 1948).

. Deux diagrammes montrant le moment auquel une ombre aurait

été projetée sur la jetée où les mines étaient chargées.

. Croquis schématique de la région de Sibenik avec indication des

points les plus proches d’où la jetée aurait été visible au cours du
trajet effectué par la vedette où se trouvait le capitaine Kovacic
(trois trajets possibles sont indiqués dans le questionnaire).

Note commune des experts britanniques et albanais sur les ques-
tions posées par M. le juge Eter au Comité mixte d'experts, le
30 novembre 1948 : 1} La lumière était-elle suffisante à 17 h. 35 pour
permettre au capitaine Kovacic de voir les navires mouillés dans
l’anse de Panikovac ? 2) Si la lumière était suffisante, la terre aurait-
elle pu arrêter la vue ?
142
ANNEXE 2

RAPPORT DES EXPERTS EN DATE DU 8 JANVIER 1949
[Traduction.]

Le Comité d’experts navals désignés, le 17 décembre 1948 par la
Cour internationale de Justice, a l'honneur de soumettre ci-après a
la Cour les réponses — adoptées à l’unanimité de ses membres — aux
questions qui lui avaient été posées.

Question 1). Examen de la situation du Détroit Nord de Corfou à la
veille du 22 octobre 1946 au point de vue :

a) de l'emplacement du chenal déminé.

1) a) RÉPONSE :

La route allemande, indiquée dans l'annexe 2 du Mémoire du Royaume-
Uni, ne peut être l’axe central d’un chenal déminé large d’un mille,
parce que, dans ce cas, la limite occidentale couperait le champ de
mines G 146 c.

Quand la marine britannique a décidé, en 1944, de draguer un chenal
dans le Détroit Nord de Corfou, les routes 18/32 et 18/34 ont été créées,
ce qui, à notre avis, était la seule manière pratique d’ouvrir un passage
dans le Détroit de Corfou, sans procéder au dragagé inutile du champ
de mines QBY 539. Nous estimons donc que les routes 18/32 et 18/34
constituaient la voie la plus rapide et la plus sûre pour ouvrir un
itinéraire à travers le chenal du Détroit Nord de Corfou.

b) de l'efficacité du déminage antérieurement effectué.

I) 6) RÉPONSE :

Pour pouvoir décider si les opérations de déminage auxquelles il a
été procédé, au mois d'octobre 1944 et au mois de janvier 1945, ont
été efficaces, il est nécessaire d'examiner les rapports de déminage.
Ces derniers, toutefois, n'ont pu être produits. Mais il faut se souvenir :

1° que la marine britannique avait une grande expérience du démi-
nage ;

2° que le dragage d’un champ de mines amarrées est bien plus facile
que celui d’un champ de mines de fond;

3° que le déminage d’un champ de mines amarrées peut, s’il est
exécuté comme il convient, être considéré comme offrant une
sécurité de 100% ;

Note. — Strictement parlant, un chenal ne peut être déclaré sûr
qu'à l’époque où il a été dragué. On ne peut garantir qu’à l’avenir
le chenal conserve le même degré de sécurité. Une personne mal-
intentionnée peut poser des mines — c'est ce qui s’est produit
dans le cas présent — et la possibilité très lointaine existe égale-
ment qu'une mine, qui avait coulé au fond lorsqu'elle avait été

142
143 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

mouillée revienne plus tard à la profondeur « correcte ». Mais, si
l’on devait tenir compte de ces possibilités, il s’ensuivrait que l’on
ne pourrait déclarer sûres des eaux quelconques et les secteurs
minés ne pourraient jamais plus être utilisés ;

4° que ce chenal avait été dragué de façon à permettre le passage
de transports de troupes et de fournitures destinées au front
italien,

vu ce qui précède, nous estimons que le déminage a été opéré avec le
plus grand soin possible.

et c) du risque de rencontrer dans ce chenal des mines
flottantes par suite du voisinage de champs de mines
anciens, avec examen des documents allemands en vue
d'y rechercher des indications sur les types de mines
qui y avaient élé mouillées.

I) c) RÉPONSE :

La présence des champs de mines italiennes amarrées au large de
Corfou expliquerait la possibilité qu’il se trouvât dans cette région des
mines flottantes. Nous ne pouvons cependant concevoir qu’un rapport
puisse être établi entre la présence éventuelle de mines flottantes et
l'accident survenu au Sawmarez et au Volage, car la nature des avaries
causées aux deux navires ci-dessus mentionnés exclut la moindre possi-
bilité que ces avaries aient été causées par une mine flottante.

On estime souvent que les mines flottantes constituent un danger
sérieux pour la navigation. Ceci est entièrement erroné.

Autant que nous le sachions, il n’a pas été prouvé catégoriquement
que plus d’un seul navire * suivant un itinéraire en ligne droite (comme
c'était le cas pour le Saumarez et le Volage) ait été endommagé par une
mine flottante, bien que des milliers de celles-ci aient été mises à l’eau
au cours des deux grandes guerres.

A la vérité, on cite dix autres cas où des navires se seraient préten-
dûment heurtés à des mines flottantes; mais ces cas n'ont pas été
prouvés.

Indépendamment d'autres raisons évidentes, telles que le très faible
espace occupé dans la mer par une mine, la facilité qu’il y a à l’aper-
cevoir à la lumière du jour et son innocuité normale, il y a le fait que
la lame d’étrave écarte la mine du navire.

Des expériences pratiques approfondies ont démontré qu'il est
impossible de heurter exprès une mine flottante, quelque effort que
l’on fasse.

Quelle que soit la possibilité que deux mines détachées de l’ancien
champ de mines allemand aient flotté dans ces parages, ceci, comme
il a été dit plus haut, n'offre aucun intérêt dans la présente espèce,
car les avaries causées aux deux navires n’ont aucunement pu être
provoquées par des mines flottantes.

D'un examen approfondi des documents allemands il ressort :

I. Que, jusqu'au 23 octobre 1944, il n’a été mouillé que des mines
italiennes dans la région du canal Nord de Corfou ;

1 Le Betty Hindley, 7 cctobre 1947.
143
144 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

x

2. Qu’au mois d’avril 1945 on disposait a Trieste de mines du
type GY;

3. Qu’aucun numéro de fabricant ne figure sur ces documents.

Note. — Chaque mine porte un numéro étampé sur sa plaque infé-
rieure. Les Allemands, suivant une méthode très étudiée adoptée par
eux, réunissaient tous les détails relatifs aux mines dans des docu-
ments qu'ils appelaient Kennkarten. Si l'on retrouvait ces cartes, pour
la zone de l’Adriatique, il serait possible de comparer les plaques
inférieures des mines draguées avec les indications fournies par les
Kennkarten, afin de découvrir le lieu d’origine des mines posées dans
le Détroit Nord de Corfou.

Question 2). Examen des renseignements et documents concernant la
navigation du Mauritius, du Saumarez ef du Volage en vue
de déterminer s'il en résulte quelques présomptions et les-
quelles touchant l'identité du tvpe des mines qu'ont heurtées
ces deux derniers bâtiments et du type des mines découvertes
le 13 novembre 1946. Déterminer le degré de certitude qui
s'attache, de l'avis des experts, à ces présomptions.

2) RÉPONSE :

Bien que l’on relève, dans les journaux de navigation du Mauritius,
du Leander et du Volage, quelques inexactitudes au sujet de la vitesse
et de la route des navires, nous considérons comme hors de doute que
le Saumarez et le Volage ont heurté des mines, alors qu'ils occupaient
approximativement les positions indiquées dans l’annexe 9 du Mémoire
du Royaume-Uni.

Même si les deux navires ont heurté des mines plus près de la limite
nord du chenal, leur accident est cependant dû aux deux lignes de
mines indiqué:s à l'annexe 9.

Nous concluons donc nettement que les deux navires ont heurté des
mines du même type que celles qui cnt été draguées le 13 novembre

1946.

Question 3). Examen des renseignements el documents relatifs aux
avaries subies par le Saumarez et le Volage et des fragments
d'engin trouvés sur le Volage en vue de déterminer S'il en
résulte quelques présomptions et lesquelles touchant la nature
des mines qu'ont heurtées ces bâtiments. Déterminer le degré
dz certitude qui, de l'avis des experts, s'attache à ces pré-
somptions. ;

3) RÉPONSE :

Dans la mesure où il est possible d'apprécier les dommages subis par
le Saumarez et le Volage, qui étaient des navires de construction
moderne, ces dommages doivent avoir été causés par l'explosion d'une
mine de contact amarrée, contenant une charge d’explosif d'environ
600 Ib. Les raisons qui viennent a l’appui de cette maniére de voir
sont les suivantes :

144
145 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

1° une mine de fond ne causerait pas une avarie de cette nature,
et certainement pas à cette profondeur d'eau ;

2° ainsi qu’il a été expliqué plus haut, on peut entièrement mettre
de côté l'hypothèse d’une mine flottante ;

3° la seule possibilité qui subsiste est celle d’une mine de contact
amarrée.

Des fragments trouvés sur le Volage, les deux petits éclats, légére-
ment incurvés, ne sont évidemment pas des morceaux de l’enveloppe
d’une mine, car ils sont en fonte. Un troisième fragment, qui-est une
partie du raccord servant à adapter l’antenne, s’adapte parfaitement
aux antennes et aux éléments d’une mine GY ou d’une mine GR,
cette piéce étant identique sur les mines de ces deux types.

Question 4). Rechercher st a) de la position des mines draguées le
13 novembre 1946, b) du fait qu'un dragage complet des
eaux albanaises dans cette région n'a pas été effectué à
cette date, et c) du passage du Mauritius, le 22 octobre 1946,
sans heurler aucune mine, on peut tirer quelques conclu-
sions et lesquelles touchant l'existence d’un champ de mines
méthodiquement établi et, selon le dispositif ainsi reconnu,
touchant l'objectif auquel ce champ de mines paraît répondre.

4) RÉPONSE :

La position des mines draguées le 13 novembre 1946 indique nette-
ment que les mines ont été méthodiquement disposées sur deux rangées.

Tout dragage antérieur, opéré dans le chenal de la route Médri,
aurait nécessairement conduit à la découverte de ces mines, si elles
avaient été mouillées à cette époque.

Le champ de mines était habilement placé, comme si son objet
eût été à la fois offensif et défensif : 1) offensif : afin d'empêcher le
passage, par le chenal, de navires ayant un tirant d’eau de quelque
dix pieds ou plus; 2) défensif : afin d'empêcher les navires du même
tirant d’eau de pénétrer dans la baie de Saranda.

Le fait que le Mauritius a traversé sans accident le champ de mines
montre simplement que ce navire a eu ce la chance. Ii n’y a rien
d’étrange, étant donné la densité des mines qu’a révélée le dragage,
à ce qu'un navire passe au travers d’un champ de mines de cette nature.

Question 5). De l'état des mines draguées le 13 novembre 1946, pouvez-
vous tirer quelques conclusions et lesquelles au sujet de la
date à laquelle ces mines ont été mouillées et, en particulier,
au sujet de leur mouillage avant ou après le 22 octobre 1946 ?

5) RÉPONSE :

L'état des mines draguées au cours de l'opération de déminage du
13 novembre 1946 — ainsi qu’il ressort du Supplément n° 6 aux Comptes
rendus officiels du Conseil de Sécurité — porte à conclure que les mines
sont à considérer comme ayant été récemment mouillées.

145
146 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

Nous ne sommes pas en mesure d'indiquer une date, même approxi-
mative, à l'égard du mouillage. La quantité de coquillages, la végé-
tation, la rouille, etc., dépendent de bien des éléments, qui varient
considérablement selon les conditions existantes. Seules des expériences,
auxquelles il serait procédé durant la même saison de l’année et dans
les mêmes eaux, pourraient fournir des données suffisantes pour per-
mettre d'évaluer approximativement l'âge du champ de mines.

Ne disposant que de renseignements d'ordre général, tout ce que
nous sommes prêts à affirmer avec certitude est que les mines ne peuvent
en aucune manière appartenir à un champ de mines qui aurait été
mouillé durant la guerre.

Il est impossible de dire, en réponse à la question posée, si les mines
ont été mouillées avant ou après le 22 octobre 1946. L'état des mines
n’a certainement pas subi de modification appréciable entre le 21 et
le 23 octobre. |

Question 6). Compte tenu des réponses, établies d'accord entre les Parties,
aux questions relatives à la position du soleil à Sibenik les
17 et 18 octobre 1946 et sur la base des éléments du dossier,
l'examen des circonstances de fait tenant à la date, à l'heure,
au site, aux conditions de visibilité, à la situation des objets
(navires, mines, antennes, rails), à leurs forme, couleur et
dimensions, vous conduit-il à la conclusion que, dans les
conditions ou se trouvait le témoin Kovacic, il était possible
d'observer le chargement et la présence de mines GY à
bord de navires de la classe « M », dans l’anse de Panikovac,
ainsi que de rails Sur ces navires ?

6) RÉPONSE :
On aurait pu observer :

I. À 164. 15:
a) Les deux navires de la classe « M », s'ils avaient été ancrés dans
l'anse de Panikovac ;
b} les mines et leurs crapauds a bord de ces navires;
c) le chargement des mines.
Ces observations auraient pu facilement étre faites, quelle que
soit celle des trois routes indiquées sur la carte N. I. D. 14/32/48,
annexe C, dossier E.II/1/72, qu’ait suivie la vedette.
En outre, pourvu que les navires aient été mouillés du côté nord
de l’anse, ainsi que l’a indiqué le témoin Kovacic, on aurait pu
observer :

d) que les mines étaient fraîchement peintes (éclat de la peinture).

Si la vedette avait suivi la route i), elle serait passée à une
distance d'environ 450 m. de l’anse, et alors

e) les antennes et les rails auraient pu être aperçus, mais faiblement.

Si les routes ii) ou iii) avaient été suivies, nous estimons qu'il
aurait été impossible d’apercevoir les antennes ou les rails.

146
147 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

IL. À 17 h. 35:
À la condition que la vue n'ait pas été arrêtée par des obstacles :

f) On aurait peut-être aperçu de la maison de Keric les silhouettes
des navires chargés de mines.

Les conclusions a) à f}, énoncées ci-dessus, se fondent sur des
expériences auxquelles il a été procédé à la «base navale A » (voir
annexe 11). Ces expériences ont été effectuées à une heure du jour qui
correspondait à 17 h. 28 à Sibenik le 18 octobre 1946 et dans des
circonstances semblables.

Obstacles ayant pu arrêter la vue:

Les Parties ont exprimé trois opinions différentes au sujet de la
position éventuelle des navires à 17 h. 35.

1. Les navires auraient été amarrés le long de la jetée sud-ouest :
dans ce cas, la configuration du terrain aurait empêché de les
apercevoir.

2. Les navires auraient été amarrés le long de la partie située le
plus à l’ouest de la jetée nord-est : dans ce cas, ils auraient été

nN

également dissimulés 4 la vue.

3. Les navires auraient été amarrés le long de la jetée « construite »
pour prolonger le quai nord-est.

Sur la base des documents déposés au Greffe de la Cour — notam-
ment l’annexe 4 (V), dossier E.II/1/77 — nous estimons que les indica-
tions données par l'expert naval du Royaume-Uni, dans l’appendice 2
à l'annexe 1, dossier E.II/1/89, au sujet de la configuration du terrain,
paraissent être les plus exactes. Dans ce cas, les silhouettes des navires
auraient pu être partiellement aperçues de la maison de Keric.

On ne saurait, sans une inspection sur les lieux, donner une réponse
plus précise.

Question 7). Déterminer :

a) le nombre de mines GY qu'un navire mouilleur de mines
de la classe « M » peut charger.

7) a) RÉPONSE :

Nous estimons que les navires de la classe « M » sont d’environ
130 tonnes, auquel cas les dimensions indiquées dans le Marinkalender
suédois seraient approximativement exactes.

tant donné ces dimensions, le nombre de mines GY que pour-
raient charger ces mouilleurs de mines serait de vingt, si un poids
pareil, sur le haut, ne mettait pas en danger la stabilité de celui-ci.

b) le temps nécessaire pour que deux navires de ce type dis-
posant chacun d'un mât de charge et d'un treuil à vapeur et
placés approximativement dans la position indiquée par le
témoin Kovacic, prennent leur chargement complet de mines.

7) b) RÉPONSE :

Dans des conditions normales, il serait possible de charger en une
minute et demie une mine avec un mât de charge. Ce temps se fonde

1 Non reproduite.
147
148 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

sur un grand nombre de données, émanant de nos trois marines ; les
temps indiqués sont remarquablement concordants.

Dans des conditions moins favorables, le temps nécessaire ne devrait
pas dépasser trois minutes par mine et par mât de charge.

Nous estimons que la pleine charge de mines aurait pu être em-
barquée en une heure.

et c) st les mines type GY sont normalement pourvues d'an-
tennes quand elles sont chargées sur le navire ou si, au
contraire, les antennes doivent normalement être fixées sur les
mines au moment du mouillage.

7) c) RÉPONSE :

Les mines GY ne sont pas pourvues d’un dispositif protecteur
pour les antennes.

Ces mines sont mises en place avec ou sans leurs antennes, selon
les instructions données par les autorités intéressées. A notre avis,
la méthode la plus sûre consisterait 4 dévisser les couvercles de bakélite
et à visser les antennes, une fois les mines à bord.

Cette opération exige environ 5 minutes par mine, si elle est effectuée
par une personne non spécialisée ; il pourrait y être procédé à tout
moment avant le mouillage des mines.

Question 8)i). En supposant que les mines découvertes le 13 novembre 1946
aient été mouillées à quelque moment, au cours des quelques
mois précédents, quel que soit l'auteur de ce fait, étudier
les renseignements que l’on possède sur a) le nombre et la
nature de ces mines, b) les moyens de les mouiller, et c)
le temps nécessaire à cet effet, compte tenu des différents
étais de la mer, des circonstances locales et des différentes
circonstances atmosphériques, et déterminer si l'on peut, de
cette étude, tirer quelques conclusions et lesquelles au sujet
1) des moyens employés pour l'établissement du champ de
mines découvert le 13 novembre 1946.

8) i) RÉPONSE :

Il n'est pas douteux que les mines GY, au nombre de 24 ou plus,
qui ont été mouillées à Saranda, ont été placées dans la position
qu’elles occupaient par un navire de surface. Ce n'est pas par des
sous-marins ou des avions que s'effectue le mouillage de mines GY.

Le temps nécessaire au mouillage de ces mines est approximati-
vement le même que celui qu’il faut à un navire à vapeur pour parcourir
la distance comprise entre les points où le barrage des mines doit être
installé, augmenté du temps nécessaire pour s'approcher de la région
surveillée, pour quitter cette région et pour prendre des alignements.

Au total, le temps durant lequel des mouilleurs de mines se seraient
trouvés dans les eaux situées entre le cap Kiephali et le monastère
Saint-Georges aurait été d'environ 2 h. 1/2, la vitesse étant de 6 nœuds,
si les navires s'étaient approchés venant du Nord et étaient repartis
vers le Nord.

148
149 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

Si les navires avaient abordé le secteur par le Sud, le temps nécessaire
serait d’environ deux heures pour une distance comprise entre le voi-
sinage de Barchetta Rock et l’extrémité nord du champ de mines
pourvu que les navires soient repartis vers le Sud.

Si les navires avaient pénétré dans la région surveillée en venant du
Nord, et l'avaient quittée en se dirigeant vers le Sud, le temps nécessaire
pour la pose des mines entre le cap Kiephali et le monastére Saint-
Georges aurait été d’environ deux heures.

Si les navires venant du Sud avaient quitté la région en se dirigeant
vers le Nord, le temps aurait été d’environ deux heures.

Question 8) ii). et (ii) de la possibilité de mouiller ces mines par ces
moyens sans que les autorités albanaises en aient eu
connaissance, compte tenu des moyens de surveillance
existant dans la région de Saranda.

8) ii) REPONSE:

Possibilité de voir l'opération. La navigation par le Détroit de Corfou
ne présente pas de grandes difficultés, quand il s’agit simplement de
franchir ce détroit. Mais, pour pouvoir placer un champ de mines avec
précision, ainsi que cela a été fait, il faut que la visibilité soit norma-
iement bonne, pour permettre de prendre avec précision sur la côte
des relèvements croisés, étant donné qu'il n'existe qu’un seul phare
dans le voisinage.

Les points de repère nécessaires se trouveraient probablement à une
distance plus grande que celle qui séparait de la côte le point observé,
lors de l’alignement pris avant de procéder au mouillage des mines :
par exemple on aurait pu choisir le monastère et la pointe de Limione.
Soit dit en passant, l'une des rangées de mines coincide effectivement
avec une ligne joignant ces deux points de repère. On aurait pu prendre
un autre alignement sur le promontoire nord-ouest de la pointe Denta.
Bien entendu, les objets s’apercoivent plus clairement lorsque l’on
regarde vers la mer, que lorsque l'on regarde vers la terre.

Les mouilleurs de mines doivent être passés à cinq cents mètres
environ au large de la côte, entre la pointe Denta (endroit tout indiqué
pour un poste d'observation) et le monastère Saint-Georges.

De cette partie de la côte, une opération de mouillage aurait facilement
pu être observée par un guetteur à l’aide de jumelles ordinaires.

Les navires seraient probablement restés dans le chenal déminé et,
en conséquence, auraient également pu être aperçus du cap Kiephali et
plus facilement encore du monastère Saint-Georges ; en effet, si l’on
avait mouillé, en partant du Sud, les mines de la rangée située le plus
à l'Est, le mouilleur de mines aurait probablement été à moins d’un
demi mille du monastère.

Si la pose des mines a été effectuée dans l'obscurité, il est douteux
que l'opération ait pu être observée de Porto Edda.

Si l'opération a été effectuée en plein jour, on peut dire sans hésitation
qu'elle a dû être remarquée par les autorités albanaises.

Possibilité d'entendre l'opération. Les conditions les plus favorables
pour permettre d'entendre le mouillage des mines seraient :

a) calme plat dans le voisinage immédiat de l'observateur ;
149
150 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

6) vent soufflant de la côte (pas de ressac) ;
c) force du vent: 3 ou moins (échelle Beaufort) ;

d) les personnes à terre s’attendant à une opération quelconque, et
étant en état d'alerte ;

e) l'équipage à bord des mouilleurs de mines manquant de pratique
(bruits et lumières inutiles) ;

f) écho renforçant le son.

Des expériences auxquelles il a été procédé a la « base navale B »
{voir annexe 21), dans des conditions analogues à celles qui ont été
indiquées ci-dessus, ont démontré que le bruit provenant du rail pouvait
s'entendre faiblement à une distance d’environ douze cents métres, et
que le bruit causé par l’immersion de la mine ne pouvait s'entendre

faiblement qu'à six cent cinquante mètres environ.
© D'autres bruits, en outre, réduisent rapidement la perceptibilité.

En conséquence, si les conditions étaient favorables, il aurait été
possible d'entendre le mouillage des mines, de la pointe de Limione et
de la côte entre la pointe Denta et le monastère Saint-Georges, mais
non de Porto Edda.

Dans des conditions moins favorables, il serait toutefois impossible,
de tous les points qui viennent d’être indiqués, d'entendre l'opération.

Nous ne possédons pas de renseignements suffisants, quant aux
conditions dans lesquelles ont été posées les mines, pour pouvoir
donner une réponse plus précise.

Le présent rapport a été établi en anglais, en un exemplaire, déposé
au Palais de la Paix, à La Haye, le huit janvier mil neuf cent quarante-
neuf.

(Signé) S. ELFFERICH, J. BULL, AND. FORSHELL.

(Signé) S. T. Cross,
Secrétaire du Comité.

1 Non reproduite.
150
151

DÉCISION DE LA COUR, DU 17 JANVIER 1949,
RELATIVE A UNE ENQUÊTE SUR LES LIEUX

La Cour invite les experts désignés par l'Ordonnance du 17 décem-
bre 1948 à se rendre à Sibenik et à Saranda, à faire sur le territoire
et dans les eaux adjacents les constatations qu'ils jugeraient utiles
ainsi que, le cas échéant et dans la mesure du possible, des expériences,
le tout en vue de vérifier, compléter et, s’il y a lieu, modifier les réponses
énoncées dans le rapport déposé par eux le 8 janvier 1949.

Les Parties auront la faculté de présenter aux experts des suggestions
touchant les points sur lesquels devraient porter leurs constatations
ou expériences. |

Le Greffier, sous l’autorité du Président, prendra les mesures néces-
saires pour la mise en route des experts et pour que leur soient assurées
les facilités indispensables à la bonne et prompte exécution de leur
mission.

Dans les huit jours qui suivront le dépôt au Greffe du rapport complé-
mentaire des experts, les Parties pourront déposer au Greffe des obser-
vations concernant les constatations nouvelles faites dans le rapport.

I5I
152

RAPPORT DES EXPERTS, DU 8 FÉVRIER 1949, SUR LES
CONSTATATIONS ET EXPÉRIENCES FAITES A SIBENIK
ET A SARANDA

[Traduction.}
LES EXPERTS NAVALS

désignés par Yordonnance de la Cour du 17 décembre 1948 et qui,
en exécution de la décision de la Cour du 17 janvier 1949, se sont
rendus à Sibenik et Saranda, ont l'honneur de présenter a la Cour
leur rapport sur les constatations et expériences faites par eux.

Les investigations ont porté sur les points suivants:
I. A Sibenik, les 24 et 25 janvier 1949:

a) Longueur des quais dans l’anse de Panikovac ;

b} existence d’un « quai prolongé » ;

c) profondeur de l’eau le long des quais dans l’anse de Panikovac ;
a) existence d’épaves ou d'obstacles le long du quai sud-ouest ;

e) configuration du terrain autour de l’anse de Panikovac ;

f) disposition générale des tunnels dans l’anse de Panikovac ;

g) vue que, d'une vedette passant devant l’anse de Panikovac et
suivant

1) le trajet i),

2) le trajet iti),
tels que ces trajets sont indiqués dans l’annexe C au document
déposé au Greffe le 27 novembre 1948 et intitulé « Réponses,
établies d’accord entre les Parties, aux questions relatives a la
position du soleil à Sibenik », on peut avoir sur un mouilleur de
mines de la classe « M » amarré dans cette anse;

h) possibilité pour une vedette d’accoster à la pointe de Kulina ;

1) inspection d’ensemble du « M 2 »;

j) champ de vision de la terrasse de Keric, et visibilité de cette
terrasse en plein jour et a l’heure où se terminait le crépuscule
civil le 24 janvier 1949 (17 h. 30);

k) temps nécessaire pour se rendre a pied de Molo Krka a la maison
de Keric, en passant par la maison de Kovacic;

II. A Saranda, les 28 et 29 janvier 1949:

a) Observation de la côte entre la colline de Limione et le monastère
de Saint-Georges ;

b) visite du monastére, en y parvenant de terre ;

c) visite du cap Denta, en y parvenant de terre ;

d) possibilité d'observer, pendant la nuit, depuis le monastère
Saint-Georges, le passage d’un navire suivant la ligne est, l’em-
placement de la rangée est des mines indiquée à l’annexe 9 du
Mémoire du Gouvernement du Royaume-Uni ;

e) débarquement au cap Denta afin de vérifier l'exactitude des
observations qui, de la mer, avaient été faites sur ce lieu ;

152
153 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

{) observation de la côte entre Saranda et le cap Kiephali ;
g) visite de la colline de Limione ;
h) visite du feu de Saranda.

Le croquis ci-joint (annexe I1) rend compte de l’état de choses
constaté dans l’anse de Panikovac.

*
* *

DETAIL DES INVESTIGATIONS ENUMEREES DANS LA SECTION I.

I a) Les quais ont été mesurés, les dimensions étant approxima-
tivement celles qu’avait indiquées l'amiral Moullec (les dimensions
sont données à l’annexe I 1).

Sur le quai nord-est, des rails de voie étroite et des wagonnets
porte-mines ont été observés. Ces wagonnets n’étaient manifestement
pas du type employé pour transporter des mines allemandes GY.

I 6) L’absence de tout « quai prolongé » a été constatée, comme
celle de tout vestige qui eit pu laisser supposer qu’un tel quai ait
existé autrefois.

Ic) Des sondages pour connaître la profondeur de l’eau le long
des quais ont été effectués à marée basse ; les résultats sont indiqués
à l'annexe I}, La différence entre la marée haute et la marée basse
est d'environ 60 centimètres.

I d) Il n’y a trace d'aucune épave ou d'obstacles le long du quai
sud-ouest.

I e) La configuration du terrain est telle qu'à 16 h. 06, le 24 jan-
vier 1949, un navire mouillé en un endroit quelconque de l’anse de
Panikovac se serait trouvé dans l’ombre. A la date et à l'heure qui
viennent d’être indiquées, la hauteur du soleil était de 7° 6’.

Note. — Le 24 janvier 1949, le soleil s’est couché 55 minutes
après 16 h. 06; le 19 octobre 1946, le soleil s'était
aussi couché 55 minutes après 16 h. 20.

I f) Ventrée des tunnels a été mesurée. Les rails qui y conduisent
semblaient en bon état et avaient probablement été .utilisés peu de
temps auparavant. Ceci est démontré par l’absence de rouille, alors
que la rouille apparaissait sur les rails mentionnés sous la rubrique I a).

Le sol des tunnels étant recouvert de plaques de tôle, il n’était pas
possible d'observer les rails qu'elles recouvraient.

Le tunnel conduit à une excavation plus large que les experts n’ont
pas insisté pour examiner entièrement. Toutefois, il a été possible
de voir, entreposées dans le tunnel, de vieilles munitions ainsi que
des mines de fond et, dans l’excavation, des mines de fond allemandes
de type moderne (mines ovales).

La lumière électrique était installée dans les tunnels mais ne fonction-
nait pas lors de ja visite. Les observations furent faites à l’aide d’une
seule lampe de poche électrique, et les détails ne pouvaient être vus
très nettement.

1 Non reproduite.
153
154 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

Des observations ainsi faites dans l’anse de Pantkovac, il ressort les
conclusions suivantes :

i) On eût pu amarrer un mouilleur de mines de la classe « M » le
long du quai sud-ouest ou du quai nord-est. L'emplacement le
plus favorable au chargement aurait été le quai sud-ouest, plus
proche des deux tunnels. Si, sur deux mouilleurs de mines de
la classe « M », l’on devait en même temps charger des mines
provenant de ces deux tunnels, la méthode la plus rapide consis-
terait à les amarrer le long du quai sud-ouest, l’un derrière
l’autre.

L'absence de « quai prolongé » empécherait les deux navires
d’être amarrés le long du quai nord-est, l’un derrière l’autre.

ii) L’éclat des mines fraîchement peintes ne pouvait avoir été
observé après 16 h. 15, le 19 octobre 1946, car, à ce moment,
les navires se trouvaient dans l'ombre.

iii) La dimension des entrées des tunnels n'est pas un obstacle à
leur utilisation pour le stockage des mines allemandes GY. Si
les tunnels ont servi à stocker en même temps des mines GY
(mines ancrées) et des mines de fond, les premières ont pu être
placées dans la partie élargie de l’excavation, et les secondes
dans le tunnel proprement dit. Dans ce cas, et s’il avait fallu
charger à bord les mines GY, le tunnel aurait dû être dégagé
pour pouvoir les sortir, ce qui aurait amené à entreposer momen-
tanément sur le quai les mines de fond.

Note. — Le représentant du Gouvernement yougoslave a
déclaré qu'il était impossible de faire des expériences
avec des mines GY (par exemple, de les charger à
bord des navires), car aucune mine de ce type n'était
disponible.

I g) Des expériences de visibilité ont été faites en passant en vedette
devant l’anse de Panikovac en suivant les trajets indiqués dans ]’an-
nexe C au document déposé au Greffe le 27 novembre 1948 et mentionné
ci-dessus.

Le 24 janvier 1949, à 16 h. 16, le premier passage fut effectué selon
le trajet i). La hauteur du soleil était alors de 6° 1’.

Le mouilleur de mines « M 2 » était amarré, l'arrière vers la rade
de Sibenik, le long de la jetée nord-est, et se trouvait entièrement
dans l'ombre des collines.

En passant devant l’anse de Panikovac selon le trajet i), la distance
de la vedette à l’anse fut mesurée : elle était de 520 mètres.

À 16 h. 25, un second trajet fut effectué suivant la même route.

Pendant les deux trajets, tl était possible d'observer :

a) le « M 2 », à quelque endroit qu’il fat amarré dans l’anse de
Panikovac ;
b) des gens marchant sur le pont du « M 2 ».

On eût pu voir:

c) les mines en train d’être chargées à bord du « M 2 ».
Peut-être eñt-on pu voir :

d) les mines et les crapauds placés à bord des navires.
154
155 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

Il aurait été impossible de voir :

e) que les mines étaient fraîchement peintes ;
f) les antennes ou les rails (les navires se trouvant dans l'ombre).

Un troisième passage fut effectué le même jour, à 16 h. 35, suivant
le trajet iii).

La hauteur du soleil était alors de 3° 2’.

Le « M 2 » était amarré dans la méme position; la distance de la
vedette au « M 2 » fut mesurée, elle était de 840 mètres.

Au cours de ce passage, on constata qu'il était possible d’observer les
navires amarrés dans l’anse de Panikovac.

Il aurait été possible de voir des mines en train d'être chargées.

Aucune autre observation n'aurait pu être faite en suivant ce trajet.

I A) Pendant les préparatifs des passages relatés sous la rubri-
que I g), la côte nord-est de la presqu'île de Mandalina fut observée.
Plusieurs appontements furent aperçus auxquels une vedette aurait
aisément pu accoster. Si la vedette avait accosté à la pointe de Kulina,
elle n’en aurait pas moins dû suivre le trajet ii), de la pointe de Kulina
à Molo Krka.

On ne voit pas pourquoi elle aurait suivi le trajet i). Le trajet iii)
aurait été suivi si la vedette n’avait pas relâché à la pointe de Kulina.

En suivant le trajet ii), la distance de la vedette à l’anse de Panikovac
aurait été de 600 mètres, et les possibilités d'observation auraient
été les mêmes que dans le cas du trajet i).

I 5) Le « M 2 » fut trouvé équipé en dragueur de mines. L'appareil
de dragage consistait en une drague Oropesa pour mines ancrées. Le
treuil de dragage se trouvait à un mètre en avant du mât arrière.

Ce navire pourrait cependant être aisément converti en mouilleur
de mines. Ii comporte, à cet effet, l'équipement suivant :

a) un mât de charge pour embarquer les mines, d'une longueur de
7,80 m., dimension de la manille : 0,025 m. ;

b) des boulons logés dans le pont pour fixer les traverses des rails,
ces boulons étaient bien graissés et faciles à ôter;

c) longueur des rails à tribord et à bâbord: 12,70 m. chaque;
distance entre les boulons : 0,675 m. ;
trois charnières par rail;
pas de plague tournante.

Ces rails sont d’une longueur suffisante pour y placer en tout
18 à 20 mines GY.

Toutefois, l’écartement intérieur nécessaire pour les mines GY
est de 0,70 m., et, sur le « M 2 », la distance entre les boulons
est de 0,675 m. On doit se souvenir que l'écartement des rails
dépend uniquement de la facon dont les traverses sont construites
et dont les rails sont fixés sur les traverses. Il existe des rails
pour voies étroites, dont l’écartement peut être réglé selon les
besoins. Toutefois, il n’y avait pas à Sibenik de rails disponibles
qu'on püût inspecter ;

d) des treuils pour filin de petite dimension étaient fixés sur le pont ;
mais on aurait pu facilement les enlever.

155
156 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

Ce qui précède permet de conclure qu'à bord du « M 2 » on aurait pu
charger des mines GY. |

I 7) et k) Les experts se sont rendus sur la terrasse de Keric afin
d'observer la vue que l’on y a sur l’anse de Panikovac. Ils ont emprunté
la route que le témoin Kovacic déclare avoir suivie à partir de Molo Krka.

Le trajet a été effectué le 24 janvier 1949. L'heure d'arrivée à Molo
Krka était 16 h. 43.

Il fallut 12 minutes de marche pour se rendre à la maison de
Kovacic, et 14 minutes pour aller de la maison de Kovacic à celle de
Keric.

Les conditions aimosphériques, le 24 janvier 1949, étaient les sui-
vantes: ciel sans nuages, temps clair, bonne visibilité, légère brise.

Le 19 octobre 1946, le soleil s'était couché à 17 h. 15 ; le crépuscule
civil était à 17 h. 41.

Le 24 janvier 1949, le soleil s’est couché à 17 h. 1; le crépuscule
civil était à 17 h. 30.

Les observations suivantes furent faites: le 24 janvier 1949, à
17 h. 30, le « M 2 » n'était pas visible de la maison de Keric. Le
« M 2 » se trouvait dans la même position que pendant l'après-midi
(amarré le long du quai nord-est).

On demanda alors par téléphone au « M 2 » de se déplacer vers
l'Est et de s’amarrer dans la position qu’il aurait occupée s’il y avait
eu un « quai prolongé ».

A 17 h. 35, lorsque le « M 2 » fut amarré au nouvel emplacement,
il était encore impossible de le voir de la terrasse de Keric. Ceci était
uniquement dû à la configuration du terrain et non aux conditions
de visibilité.

Tant que le navire resta amarré dans l’anse, on ne pouvait aper-
cevoir de la terrasse de Keric que la fumée de la cheminée. C'était
d’ailleurs 14 la seule preuve que le navire était en train de se déplacer.
Le « M 2 » reçut alors par téléphone l’ordre de quitter l’anse de
Panikovac et, à.17 h. 40, sa silhouette devint nettement visible lorsque,
après être sorti de l’anse, il eut atteint un point de la rade de Sibenik
qui se trouvait en dehors de l’ombre portée par les collines. (Annexe Il:.)

Dans cette position, il aurait été possible d'observer si le navire
était ou non chargé de mines.

En partant del’hypothèse queles bateaux de la classe « M» se trouvaient
dans l’anse de Panikovac et l'avaient quittée après le coucher du
soleil, les observations ci-dessus conduisent aux conclusions suivantes :

A. Les navires de la classe « M » pouvaient être employés pour le
mouillage des mines. Il était possible de loger des mines GY
dans les tunnels.

B. Il importe peu de savoir où et comment les navires de la
classe « M » étaient amarrés dans l’anse de Panikovac, étant
donné que : |
1) le 19 octobre 1946, à 16 h. 15, il eût été possible d'observer

les navires et le chargement des mines, que le trajet emprunté
soit le i), le ii) ou le iii);

1 Non reproduite.
156
157 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

2) le même jour, à 17 h. 35, il eût été impossible au témoin
Kovacic d’apercevoir quoi que ce fût des navires, en quelque
point de l’anse qu'ils eussent été amarrés.

Les controverses concernant :

la façon dont les navires étaient amarrés ;

les épaves ou obstacles le long du quai sud-ouest ;

la configuration du terrain ;

les appontements 4 la pointe de Kulina ;

la visibilité à 17 h. 35, lorsque le témoin Kovacic se trouvait
à la maison de Keric ;

l'existence d’un « quai prolongé »,

sont donc sans importance pratique.

C. Depuis la terrasse de Keric, il y avait une seule possibilité d’ob-
server les navires de la classe « M »: ce n'était pas lorsqu'ils
se trouvaient dans l’anse, mais au moment où ils l'avaient quittée.
Selon le témoin Kovacic, l'obscurité serait devenue trop grande
pour permettre d’apercevoir les navires ayant quitté l’anse. Or,
au contraire, c'est seulement après leur départ qu'ils eussent
pu être observés, quand ils étaient sortis de l’ombre portée sur
la rade de Sibenik par les collines entourant l’anse de Panikovac.

If. A SARANDA, LES 28 ET 29 JANVIER I949.

II a) Le 28 janvier, des observations furent faites de la mer sur
la côte, au départ de Saranda et jusqu’au monastère Saint-Georges,
en passant devant la colline de Limione.

L'itinéraire est indiqué à l’annexe III}; il passe par les positions
A, B, C, D et revient sur Saranda.

Furent notés :
une batterie située juste à l’ouest de Saranda ;
le fort Likurski, point de repère très visible ;
un phare au sud de Likurski ;
des maisons sur le cap Denta ;
un lieu de débarquement prés du cap Denta ;

. le monastère Saint-Georges, se détachant très nettement sur le ciel.

Il y a lieu de remarquer que l'itinéraire suit l'emplacement de la
rangée est des mines. La direction est facile à contrôler, en gardant
le cap sur le monastère et en ayant la colline de Limione droit derrière

ou vice-versa.

II 6) Après l'observation d'ensemble de la côte de Saranda à la
colline de Limione et au monastère Saint-Georges, il fut décidé
d'examiner plus en détail les points notés. Le 28 janvier, les experts
allèrent de Saranda au monastère Saint-Georges ; il faut 25 minutes
environ pour se rendre en automobile au pied de la colline sur laquelle
il est situé. D2 1A un sentier mène au monastère. Se rendre à pied au
sommet prend 9 minutes. Des mulets empruntent ce sentier. A l’arrivée
au monastère, l'expédition trouva la porte close. Les autorités albanaises

Dw D H

 

 

1 Non reproduite.

157
158 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

essayèrent en vain de la faire ouvrir par ceux qui se trouvaient à l'inté-
rieur. On demanda alors — et on obtint — la permission de forcer la
porte ; ce qui fut fait. Le monastère était occupé par six soldats, mais
il y avait la possibilité d’en loger beaucoup plus; il était pourvu d'un
téléphone. Il y avait une écurie à mulets.

Au cours d'un examen général des lieux autour du monastère, les
observations suivantes furent faites :

a) Des lignes de tranchées sont situées aux abords immédiats du
bâtiment.

b) Si les postes de veille étaient situés en dehors du monastère, la
surveillance s’étendrait seulement sur une partie de la baie de
Saranda, car des arbres obstruent le champ de vision. Il s'ensuit
qu’un autre emplacement devait être utilisé pour surveiller le
passage des navires à proximité du monastère. Cet emplacement
est une tour de veille qui se trouve à l’intérieur du monastère ;
des bancs y sont placés, et de cet endroit plus élevé l’on a une
vue bien plus dégagée sur le Détroit de Corfou et la baie de
Saranda, sans être autant gêné par des arbres.

Les autorités albanaises déclarèrent que les hommes qui se trouvaient
dans le monastère dormaient pendant la nuit et ne surveillaient la mer
que pendant le jour. Cette déclaration, toutefois, ne semble pas se
concilier parfaitement avec les difficultés qui avaient été rencontrées
peu de temps avant pour obtenir l'entrée du monastère.

II c) et e) En revenant du monastère, les experts désirèrent vérifier
le champ de vision des maisons qu'ils avaient observées au cap Denta.
Dans la mesure où il était possible de le voir, il n'existait pas de sentier
convenable que l'on pit emprunter pour se rendre aux maisons qui
avaient été observées de la mer.

I fut alors décidé d'atteindre le cap Denta en venant de la mer. Le
29 janvier, un2 expédition eut lieu à bord d’un bateau à moteur remor-
quant un canot. Un débarquement fut effectué près du cap Denta sur
une petite plage (voir annexe III ?). De la, deux sentiers, que des mulets
empruntent, conduisent aux maisons, le long des pentes du cap Denta.
Il ne fallut que quelques minutes pour se rendre du rivage à la maison
la moins élevés. Il fut alors possible d'observer :

i} une ligne de tranché2s et des postes de mitrailleuses ;

ii) un vieux batiment a toit, pouvant servir de logement pour des
hommes et des mulets ;

iii) des emplacements pour faire du feu ;

iv) un journal Bashkimi, en date du 11 septembre 1948, fut trouvé
dans les tranchées.

De cet endroit, l’on a une vue entièrement dégagée sur l’ensemble
du Détroit de Corfou et sur la baie de Saranda.

Les faits indiqués ci-dessus amènent à la conclusion que des gardes ou des
postes de veille furent maintenus au cap Denta jusqu'au 11 septembre 1948.

Il est à remarquer que le rapport des experts du 8 janvier 1949
disait que le cap Denta était un « endroit tout indiqué pour un poste
d'observation », car il commandait à la fois le Détroit de Corfou et la
baie de Saranda.

1 Non reproduite.
158
159 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

Note. — Une seconde maison, beaucoup plus importante que
la précédente, et qui pourrait étre utilisée comme can-
tonnement, est située plus haut sur la pente. Cette
maison ne fut pas visitée par les experts.

II d) Dans la soirée du 28 janvier, une expérience de visibilité de
nuit fut effectuée au monastére Saint-Georges.

Conditions atmosphériques : ciel sans nuages, légère brise, pas de lune.

Le navire mentionné plus haut fut emprunté à nouveau, tous les
feux étaient éteints. Un des experts, accompagné des experts des
Parties, se rendit au monastère Saint-Georges pour y étudier le
degré de visibilité, tandis que l’autre expert, à bord du navire, suivait
l'emplacement de la rangée est des mines (voir annexe 9 du Mémoire
du Royaume Uni).

Le groupe partant pour le monastére quitta Saranda trois quarts
d’heure environ avant le départ du navire. A Saranda, l’autre groupe
recut par téléphone, en arrivant sur le navire, un message du monastére
lui confirmant que le premier groupe était arrivé.

En montant vers le monastére, le premier groupe fut arrété par
deux soldats armés de fusils. Cet incident ne semble pas cadrer avec
la déclaration faite l’aprés-midi selon laquelle les hommes dormaient
pendant la nuit.

La route du bateau le long de la rangée est de mines fut facilement
contrôlée en prenant comme repères :

la ligne d'horizon derrière la colline de Limione ;
le feu de Saranda ;

le cap Kiephali ;

le monastère Saint-Georges ;

le cap Denta ;

le phare de Tignoso.

Le bateau marchait tous feux éteints.

Note. — Ces conditions sont les plus favorables pour éviter
d’être découvert. Car, d’ordinaire, un mouilleur de
mines, comme tous les navires chauffant au mazout ou
au charbon, émet de la fumée par ses cheminées ; et
généralement, sur un petit bâtiment, il faudrait bien
se servir de quelque lumière au cours de l'opération
même du mouillage de mines.

Tandis que le bateau se dirigeait vers le rnonastère, de ce poste
d'observation le champ de vision se trouvait partiellement obstrué
par les arbres (voir annexe IV).

Le bruit du moteur fut déjà entendu du monastère à partir de
22 h. 20 (distance 1.800 mètres). Pendant un court moment le bateau
fut entrevu, à 22 h. 26 (distance 670 mètres). Il ne fut pas possible,
à cette occasion, de l’observer pendant longtemps, car il disparut
derrière les arbres (voir annexe IV}).

Après avoir changé de route, à 22 h. 30, il fut distinctement aperçu
à nouveau du monastère (distance environ 800 mètres).

Il mit alors le cap au Nord, et à 22 h. 47 un signal en provenance
du monastère fut reçu à bord disant que le navire se trouvait hors

1 Non reproduite.

159
160 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

de vue. La distance fut alors calculée sur la base d’un relèvement
croisé pris à 22 h. 50, sur le feu de Saranda et sur un promontoire au
sud du monastère ; les calculs indiquèrent que la distance à 22 h. 47
était d'environ 1.900 mètres.

Résumé :

Bruit du moteur entendu à 1.800 m.;

Bateau vu pour Ja première fois à 670 m.;

Bateau vu à nouveau distinctement à 800 m. ;

Bateau suivi des yeux jusqu’à une distance de 1.900 m.

Note. — Le bateau à moteur avait 27 m. de long, sans
passerelle, sans poste de timonerie, sans cheminée et
ras sur l’eau.

II f) Le 29 janvier, un examen général de la côte de Saranda au
cap Kiephali fut effectué. Il ne fut rien observé d’extraordinaire. Par
endroits se trouvaient des postes de veille apparemment abandonnés.
On remarqua aussi des réduits bétonnés.

Au cap Kiephali, une maison fut aperçue qui aurait constitué un
emplacement idéal pour un poste de veille, car elle commandait tout le
chenal Médri.

II g) Le 29 janvier, la colline de Limione, où se trouvait un ancien
emplacement de batterie italien, fut reconnue.

II k) Il était dit dans le rapport des experts du 8 janvier 1949 qu'il
y avait un seul feu pour guider la navigation dans le Détroit de Corfou.
De fait, un seul feu se trouve indiqué sur la carte de l’Amirauté.

Mais le feu de Saranda fut trouvé en activité le 28 janvier 1949. Il
ne pouvait cependant servir pour un relèvement si le mouillage des
mines avait commencé du Sud, étant donné la configuration de la
côte au cap Denta.

Ce feu aurait été utile si les mines avaient été mouillées en partant
du Nord.

Étant donné cependant que, d'après les autorités albanaises, aucun
registre ou autre document d’information n’était disponible, il ne fut
pas possible d'établir si le feu de Saranda fonctionnait au mois d’octo-
bre 1946.

On peut tirer les conclusions suivantes :

À. Une opération de mouillage de mines pouvait être exécutée dans
le canal de Corfou en partant :
a) soit du Nord; ou
b) soit du Sud.

B. Par une nuit claire, dans les deux directions, se trouvaient des
points de repère terrestres suffisants pour permettre de prendre
un relèvement.

C. A condition qu'il y ait eu des postes d'observation au cap Kiephaii,
au cap Denta et au monastère Saint-Georges ; que le temps ait
été normal pour la région ; et que les mines aient été mouillées en
partant du Nord vers le Sud,

i) l'opération pouvait échapper à l'attention du poste en faction
au pied du monastère Saint-Georges, parce que la « position

160
I6I AFFAIRE DU DETROIT DE CORFOU (FOND) {ANNEXE 2)

22 h. 47 » est celle de la mine qui a été trouvée le plus au
Sud (voir annexe III) ;

ii) les mouilleurs de mines auraient cependant été aperçus
du cap Kiephali ; et

iii) ts ont dû être observés du cap Denta car, en passant devant
ce cap, ils se trouvaient dans la zone de visibilité indiquée
dans le résumé sous II d).

D. Si le mouillage de mines était effectué en partant du Sud (solution
des plus vraisemblables, les navires n’ayant pas ainsi à traverser
leur propre champ de mines s’ils allaient vers le Nord), les navires
auraient été observés du cap Kiephali, du cap Denta et du monas-
tère Saint-Georges. On doit se souvenir que, dans ce cas, les navires
seraient passés deux fois devant les points ci-dessus mentionnés.

Les experts considèrent comme indiscutable que, si des postes de veille
normaux étaient maintenus au cap Kiephali, au cap Denta et au monastère
Saint-Georges, si ces postes étaient munis de jumelles, comme on l'a
déclaré, et si les conditions atmosphériques avaient été normales pour cette
région, les opérations de mouillage de mines relatées dans l'annexe g du
Mémoire du Royaume-Uni, ont dû être observées par ces postes de veille
de la côte.

Lors de la visite des experts au monastère Saint-Georges, les
autorités albanaises déclarèrent qu’elles ne disposaient pas actuelle-

x

ment de jumelles a ce poste.

CONCLUSIONS GENERALES.

Au cours de l’examen général de la côte entre la colline de Limione
et le monastère Saint-Georges le 28 janvier, entre la colline de
Limione et le cap Kiephali le 29 janvier, les experts ont observé que
la roche Barchetta n’était pas un point aussi facile à repérer que le
phare de Tignoso. Mais il se trouve que, dans les rapports relatifs à
l'opération Retail (Mémoire du Royaume-Uni, p. 117), les positions
de toutes les mines draguées le 13 novembre 1946 sont données en
relèvement et en distance à partir de la roche Barchetta. Les experts
ont par conséquent consulté les rapports sur l’opération Retail pour
contrôler les positions en question.

Ils sont arrivés aux conclusions suivantes :

I. chacun des navires participant à l’opération peut avoir individuel-
lement choisi quelque repère côtier très apparent pour relever la
position d’une mine draguée ;

iN)

. ces positions ont pu alors étre reportées plus tard sur la carte
indiquant toute la surface draguée ;

3. la roche Barchetta, étant le repére le plus proche de la zone de
dragage la plus à l'Ouest, fut alors choisie comme point de réfé-
rence pour servir de base au calcul de toutes les positions indiquées
a la page 117 du Mémoire du Royaume-Uni ;

1 Non reproduite.

161
162 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

4. mais tout autre point de référence aurait aussi bien pu être
employé, par exemple, le phare de Tignoso ou le monastère
Saint-Georges.

Le présent rapport a été établi en anglais, en un exemplaire, déposé
au Palais de la Paix, à La Haye, le huit février mil neuf cent quarante-
neuf.

(Signé) AND. FORSHELL.
(Signé) S. ELFFERICH.

162
163

QUESTIONS POSÉES PAR TROIS MEMBRES DE LA COUR
LE 10 FÉVRIER 1949

a) Par M. Zoritié.

I, — A la page 15 ! du texte français (p. 14 : texte anglais) le rapport
arrive aux conclusions. Au point C il est dit que, moyennant certaines
conditions :

1° Popération pouvait échapper à l'attention du poste en faction
au pied du monastère Saint-Georges ;

2° les mouilleurs de mines auraient Cependant été aperçus du cap
Kiephali; et

3° ils devaient être observés du cap Denta.

Au point D on parle aussi des navires qui auraient été observés.

De ce texte il ressortirait que ce que les postes auraient pu ou dû
observer étaient les mouilleurs de mines, donc les navires eux-mêmes,
et il paraît que le terme « opération » au point 1° se référerait aux
mouvements et manœuvres des navires.

Or, à la fin de la page? il est dit que, à condition que des postes
de veille normaux fussent maintenus au cap Kiephali, au cap Denta
et au monastère Saint-Georges, ainsi que sous réserve d’autres condi-
tions: « les opérations de mouillage de mines .... ont dû être observées
par ces postes de veille de la côte ».

On parle donc ici des « opérations de mouillage de mines » et il
est important de savoir ce que les experts ont voulu déterminer par
ces mots, en d’autres termes :

1° le sens de la conclusion est-il que les navires mouilleurs eux-
mêmes ont dû être observés par les postes, ou

2° le sens des mots « opérations de mouillage des mines » est-il
que Jes postes ont dû voir non seulement les navires et leurs manœuvres,
mais bien aussi le mouillage, donc le lancement des mines dans la mer ?

II. — La vue qu'on a du cap Denta permet-elle de voir certaines
parties du Détroit ou de la baie de Saranda que l’on ne pourrait voir
ni du cap Kiephali, ni de Saranda, ni de la tour de veille du monastère
Saint-Georges ? En d’autres termes, n'est-il pas possible de voir,. de
ces postes, tout ce que l'on peut voir du cap Denta ?

b) Par M. Krylov.

1. Les maisons à la pointe Denta étaient-elles habitées ? Pourquoi
la plus grande maison n’a-t-elle pas été visitée ? Ces maisons

1 Voir pp. 160-161.
3 » p. 161.

163
164

AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

étaient-elles nouvellement construites ? Veuillez donner une
description plus complète du vieux bâtiment visité (page 11!
du rapport).

La ligne de tranchées et les postes de mitrailleuses au cap Denta
étaient-ils de date récente (p. 11)?

Quelle était la direction du vent pendant les observations du
28 janvier ? Une légère brise a été constatée (p. 12°).

La maison aperçue au cap Kiephali est-elle nouvellement cons-
truite? Était-elle utilisée comme un poste de veille? (P. 14°.)

A la page 15‘ les experts utilisent deux fois l'expression « normal »

en parlant des conditions atmosphériques. Quelle est la définition
des conditions « normales » ?

. Pourquoi les experts ont-ils cru nécessaire de présenter à la Cour

des remarques se rapportant au relèvement de Ia position des
mines pris de la roche Barchetta (p. 16°)?

. Pourquoi les navires qui ont posé les mines devaient-ils passer

deux fois devant la côte albanaise (p. 15 *) ?

c) Par M. Ever.

Quelle réponse les experts peuvent-ils donner aux objections faites
par M. Cot a leur rapport du 8 janvier 1940 (Distr. 49/5) en ce qui
concerne l’audibilité de Vopération ? (Page 1111, de la Distr. 435 fer.)

1 Voir p. 158.
> >» 159.
3 » 2 160.
* » pp. 160 et 161
# » p. 161.
RÉPONSES DES EXPERTS, EN DATE DU 12 FÉVRIER, 1949,
AUX QUESTIONS POSÉES PAR TROIS MEMBRES DE LA COUR

[Traduction.]
LES EXPERTS NAVALS

désignés par l'ordonnance de la Cour du 17 décembre 1948 et qui,
en exécution de la décision de la Cour du 17 janvier 1949, se sont
rendus à Sibenik et Saranda, ont l'honneur de répondre comme suit
aux questions qui leur ont été transmises par lettre du Greffier en date
du 10 février 1949.

I. Questions posées par M. le Juge Krylov.
Ad 1.
a) Maisons du cap Denta.

Les experts n’ont pas jugé utile de visiter la plus grande de ces
maisons, ni de demander si la maison est habitée ou à quel usage elle
est destinée. En effet, les constatations faites quant à l’existence du
poste d'observation leur paraissent suffire aux fins de leur enquête.
Si, dans leur rapport, ils ont fait incidemment mention de cette maison,
c’est pour confirmer que le cap Denta n’est pas inaccessible.

b) Époque de la construction.

Par « vieux bâtiment » (bâtiment situé au poste d'observation),
les experts ont entendu une construction incontestablement antérieure
à 1946. Il leur paraît superflu de rechercher une précision plus grande.

Quant à la plus grande maison, les experts n’ont pas jugé nécessaire
d’en estimer. ou d’en demander l’ancienneté, pour les raisons indiquées
sous la Wiz. a. Ils peuvent cependant ajouter que, vue de la mer, elle
paraît plus récente que le bâtiment situé au poste d'observation.

c) Description du « vieux bâtiment ».

Le « vieux bâtiment » a environ les dimensions suivantes : longueur,
10 m.; largeur, 2,50 m.; hauteur, 2,50 m. Il sert d’écurie. Devant
la porte, qui est située sur la façade étroite orientée vers le Sud-Ouest,
se trouve un emplacement pour faire du feu.

nN

Les experts ont estimé inutile de s’attarder à étudier le « vieux
bâtiment » avec plus de détails. —

Ad 2.

Les lignes de tranchées et postes de mitrailleuses du cap Denta
sont en excellent état, mais sans pour cela être récents. En effet, la
même végétation pauvre que l’on trouve partout sur cette côte rocheuse

165
166 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

pousse également sur le parapet de la tranchée, lequel est constitué
par les déblais.

Au surplus, il a été déclaré aux experts que ces lignes de défense
avaient été construites par les troupes italiennes.

Ad 3.

La brise, très légère, venait du N.-E.
Ad 4.

Les experts n’ont pas jugé utile de prolonger leurs investigations
en demandant a débarquer au cap Kiephali. Les constatations faites

par eux au cap Denta, ainsi que les remarques relatées dans leur rap-
port sous le n° IT f), leur ont paru suffire aux fins de leur enquête.

Ad 5.

Selon le Mediterranean Pilot, volume III, on peut considérer comme
normales les conditions météorologiques suivantes :

1

a) Régime des vents.

Les vents prédominants sont, en été, ceux du Nord-Ouest et, en
hiver, ceux du Sud-Est. En été, quand le temps est au beau fixe et
que la pression barométrique est élevée, de même que souvent en hiver,
ce sont les brises de terre et de mer qui prédominent. Le vent de terre
est léger, et, dans la région du Détroit de Corfou, il vient du Nord au
Nord-Est. Il se lève deux à trois heures après le coucher du soleil et
sa force va augmentant jusqu’aprés minuit ; à ce moment, il diminue
et s’arréte au lever du soleil; il se ranime au fur et à mesure que le
soleil monte, virant de quelques points en direction de l'Est jusqu’à
environ neuf heures du matin: aprés quoi il tombe et est remplacé
par la brise de mer.

b) Mébulosite.

Lorsque ce sont les brises de terre et de mer qui prédominent, la
nébulosité est plutôt faible.

Le vent du Sud-Est peut s'accompagner de pluie et l’on peut
s'attendre à un ciel couvert. En octobre, la nébulosité est en moyenne
de 40 %.

c) Visibilité.

La visibilité est d’habitude bonne dans l’Adriatique, sauf quand

souffle la bora, qui provoque des chutes de pluie. Souvent, il y a au
large de la côte dalmate une visibilité exceptionnellement bonne.

Note. — La bora est un vent régional qui peut souffler très
fort, du Nord-Est, pendant environ 15 à 20 heures. Elle
provoque par intermittence de forts grains, du tonnerre,
des éclairs et de la pluie. Elle a d'habitude pour effet
de dissiper la nébulosité ou le brouillard et, lorsqu'elle
souffle avec violence, le temps est très clair.

d) Conclusion.
Lorsqu'ils ont parlé de conditions atmosphériques « normales » sous
la lettre D de leur conclusion, page 151 du texte français, les experts
1 Voir p. 161.
166
167 AFFAIRE DU DETROIT DE CORFOU (FOND) (ANNEXE 2)

ont envisagé les conditions météorologiques suivantes: nébulosité

3-4/10e — bonne visibilité (20 milles) — pas de brouillard ni
d’averse —- légère brise de l'Est.
Ad 6.

Des emplacements de mines indiqués dans ie Mémoire du Royaume-
Uni, la roche Barchetta n’est pas suffisamment visible pour permettre
de prendre un relèvement. Comment alors expliquer que, dans ce
Mémoire, la position des mines soit calculée à partir de ladite roche ?

Les experts ont cru devoir chercher la réponse à cettè question.
Ils l’ont trouvée, et l’ont consignée dans leur rapport, dans le dessein
de prévenir toute contestation.

Ad 7.

Selon le rapport des experts du 8 janvier 1949 (voir n° 8i)), il y a
quatre façons de procéder pour mouiller un champ de mines dans le
Détroit de Corfou, savoir :

I. Aborder le secteur par le Nord et repartir vers le Nord ;
II. Aborder le secteur par le Nord et repartir vers le Sud;
III. Aborder le secteur par le Sud et repartir vers le Sud ;
IV. Aborder le secteur par le Sud et repartir vers le Nord.

Pour exécuter les opérations suivant les fagons de procéder men-
tionnées sous I et III, les navires auraient eu à traverser deux fois
la région surveillée. Si les opérations étaient exécutées suivant les
méthodes II et IV, les navires traverseraient seulement une fois la
région surveillée.

Si les navires abordent la zone d'opération soit du Nord, soit du
Sud, pour la quitter soit vers le Nord, soit vers le Sud, une fois l’opé-
ration terminée, ils peuvent adopter deux méthodes pour mouiller
les mines :

a) en partant du Nord;
6) en partant du Sud.

Dans le rapport des experts du 8 février 1949, sous les conclusions
À à D de la Section II, la façon de procéder I a été commentée et.en
ce qui est de la méthode a) et en ce qui est de la méthode 6). Si la
facon de procéder III avait été suivie, soit selon la méthode a), soit
selon la méthode 4), les conclusions contenues dans le rapport des
experts du 8 février auraient été les suivantes :

Conclusions À et B. — Inchangées.

Conclusion C. — Si l’on suppose qu’un poste d'observation était main-
tenu au cap Kiephali, au cap Denta et au monastère Saint-Georges,
que les conditions atmosphériques étaient normales pour la région
et que les mines aient été mouillées en partant du Nord vers le Sud,

i) l'opération pouvait échapper à l'attention du poste d’obser-
vation situé au pied du monastère Saint-Georges;

ii) l'opération n'aurait pas été observée du cap Kiephali;

ii) les mouilleurs de mines ont dû être observés du cap Denta.
Conclusion D. — Si le mouillage de mines était exécuté en partant
du Sud vers le Nord, les mouilleurs de mines auraient dû prendre un
relèvement et indiquer ce relèvement sur la carte, au Sud du point

167
168 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)

où l'opération proprement dite du mouillage des mines aurait commencé.
Ce relèvement, étant le point de référence employé pour cette opération
de mouillage de mines, devait se trouver dans l'alignement de la rangée
de mines. Par conséquent, ce relèvement devait être beaucoup plus
rapproché du monastère Saint-Georges que ne l'était la mine la
plus au Sud, telle que la position de celle-ci a été indiquée dans
l’annexe 9 du Mémoire du Rovaume-Uni.
En ce cas:

i) les navires ont dû être aperçus par des postes d’observation
se trouvant au monastère Saint-Georges et au cap Denta ;
ii) l'opération n'aurait pas été observée du cap Kiephali.
Il faut se souvenir qu’en ce cas les navires seraient passés deux fois
devant les points ci-dessus mentionnés, à l'exception du cap Kiephali.

Comparaison des façons de procéder I et III:

Façon de procéder I. Façon de procéder III.

a) Mouillage des mines en partant a) Mouillage des mines en partant

du Nord: du Nord:

1. L'opération pouvait échapper I. L'opération pouvait avoir
à l'attention du poste d’ob- échappé à l'attention du poste
servation du monastère d'observation du monastère
Saint-Georges. Saint-Georges.

2. Les mouilleurs de mines au- 2. L'opération n'aurait pas été
raient été aperçus du cap Kie- aperçue du cap Kiephali.
phali.

3. Le mouilleur de mines a dû 3. Le mouilleur de mines a di
étre observé du cap Denta. étre observé du cap Denta.

b) Mouillage des mines en partant b) Mouillage des mines en partant

du Sud : du Sud :

1. Les mouilleurs de mines au- 1. Les mouilleurs de mines ont
raient été aperçus du poste dû être aperçus du poste
d'observation du monastère d'observation du monastère
Saint-Georges. Saint-Georges.

2. Le mouilleur de mines a dû 2. Le mouilleur de mines a dû
être observé du cap Denta. être aperçu du poste d’obser-

vation situé au cap Denta.

3. Les mouilleurs de mines au- 3. L'opération n'aurait pas été
raient été aperçus du cap Kie- observée du cap Kiephali.

phali.

La différence entre la façon de procéder I et la façon de procéder III
est qu’un navire qui aborde le secteur par le Sud échapperait à l’atten-
tion d’un poste d'observation situé au cap Kiephali. Dans les deux cas,
le poste d'observation du cap Denta doit avoir aperçu les mouilleurs
de mines, en d’autres termes, les mouilleurs de mines n’ont pu échapper
à l'attention des postes d'observation du cap Denta. Si le mouillage
des mines a commenté en partant du Sud, cette opération doit, dans
les deux cas, avoir été observée du monastère Saint-Georges.

168
169 AFFAIRE DU DÉTROIT DE CORFOU (FOND) (ANNEXE 2)
II. Questions posées par M. le Juge Zoritié.

Ad I.

En employant, dans la conclusion C i), le terme « l'opération »,
les experts ont entendu l'ensemble des opérations de mouillage de
mines (c’est-à-dire tant les navires que l’action même du mouillage
des mines).

En employant, sous C ii) et C iii), le sujet « les mouilleurs de mines »,
les experts ont voulu indiquer que ce sont les navires employés au
mouillage des mines qui, dans le cas visé sous C ii), auraient été aperçus
par les postes d’observation et qui, dans le cas visé sous C iii), devaient
être aperçus par les postes d'observation.

Ad 2.

Du cap Kiephali, la vue s'étend sur l’ensemble du Détroit, mais
non sur la baie de Saranda. De Saranda, la vue s’étend sur la baie,
mais non sur l’ensemble du Détroit. Du monastère Saint-Georges,
elle s'étend sur l’ensemble du Détroit et sur la plus grande partie de
a baie.

Mais le cap Denta, plus avancé que les autres promontoires, com-
mande à la fois l’ensemble du Détroit et l’ensemble de la baie.
L'enquête a confirmé la conclusion tirée de l’étude de la carte : l’endroit
est tout indiqué pour un poste d’observation.

IL Question posée par M. le Juge Eter.

Dans leur rapport du 8 janvier 1949, les experts ont conclu que,
vu l'insuffisance des renseignements touchant les conditions dans
lesquelles les mines ont été posées, il n'était pas possible de donner
une réponse précise sur la possibilité d'entendre l’opération du mouillage.

Après leur mission à Saranda, les experts n’ont rien ajouté à ce
sujet : ils confirment n'avoir rien à ajouter. Les constatations faites,
relativement à la possibilité de voir l'opération, leur paraissent retirer
toute importance à la question de savoir si elle pouvait être entendue.

Dans ces conditions, ils estiment inutile de répondre aux objections,

faites sur ce sujet, à leur rapport du 8 janvier 1949, mais sans pour
cela admettre en aucune façon le bien-fondé de ces objections.

Fait en anglais, en un exemplaire, au Palais de la Paix, La Haye,
le douze février mil neuf cent quarante-neuf.

(Signed) AND. FORSHELL.
(Signed) S. ELFFERICH.

169
